PACIFIC BIOSCIENCES OF CALIFORNIA, INC.

2010 EQUITY INCENTIVE PLAN

GLOBAL RESTRICTED STOCK AWARD AGREEMENT

Unless otherwise defined herein, the terms defined in the Pacific Biosciences of
California, Inc. 2010 Equity Incentive Plan (the “Plan”) will have the same
defined meanings in this Global Restricted Stock Award Agreement, including any
exhibits thereto (the “Award Agreement”).

I.    NOTICE OF RESTRICTED STOCK GRANT

﻿

﻿

 

 

 

 

Participant Name:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

﻿

You have been granted the right to receive an Award of Restricted Stock, subject
to the terms and conditions of the Plan and this Award Agreement, as follows:

﻿

 

 

 

 

Grant Number

 

 

 

 

 

 

 

Date of Grant

 

 

 

 

 

 

 

Vesting Commencement Date

 

 

 

 

 

 

 

Total Number of Shares Granted

 

 

 

 

 

 

﻿

Vesting Schedule:

Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock will vest and the Company’s right to reacquire the
Restricted Stock will lapse in accordance with the following schedule:

[INSERT VESTING SCHEDULE]

﻿

By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Award of Restricted Stock is
granted under and governed by the terms and conditions of the Plan and this
Award Agreement, including the Terms and Conditions of Restricted Stock Grant,
attached hereto as Exhibit A, and the Additional Terms and Conditions of
Restricted Stock Unit Grant Outside the U.S., attached hereto as Exhibit B, all
of which are made a part of this document.  Participant has reviewed the Plan
and this Award Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Award Agreement and fully understands
all provisions of the Plan and Award Agreement.  Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Award
Agreement.  Participant further agrees to notify the Company upon any change in
the residence address indicated below.





-1-

--------------------------------------------------------------------------------

 



﻿

﻿

 

 

PARTICIPANT:

 

PACIFIC BIOSCIENCES OF CALIFORNIA, INC.

 

 

  

  

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

Print Name

 

Title

 

 

 

 

 

 

Residence Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

﻿





-2-

--------------------------------------------------------------------------------

 

EXHIBIT A

TERMS AND CONDITIONS OF RESTRICTED STOCK GRANT

1.    Grant of Restricted Stock.  The Company hereby grants to the individual
named in the Notice of Grant attached as Part I of this Award Agreement (the
“Participant”) under the Plan an Award of Shares of Restricted Stock, subject to
all of the terms and conditions in this Award Agreement, including any
country‑specific provisions set forth in Exhibit B, and the Plan, which is
incorporated herein by reference.  Subject to Section 18 of the Plan, in the
event of a conflict between the terms and conditions of the Plan and the terms
and conditions of this Award Agreement, the terms and conditions of the Plan
will prevail.

2.    Escrow of Shares.

(a)    All Shares of Restricted Stock will, upon execution of this Award
Agreement, be delivered and deposited with an escrow holder designated by the
Company (the “Escrow Holder”).  The Shares of Restricted Stock will be held by
the Escrow Holder until such time as the Shares of Restricted Stock vest or the
date Participant ceases to be a Service Provider. 

(b)    The Escrow Holder will not be liable for any act it may do or omit to do
with respect to holding the Shares of Restricted Stock in escrow while acting in
good faith and in the exercise of its judgment.

(c)    Upon Participant’s termination as a Service Provider for any reason, the
Escrow Holder, upon receipt of written notice of such termination, will take all
steps necessary to accomplish the transfer of the unvested Shares of Restricted
Stock to the Company.  Participant hereby appoints the Escrow Holder with full
power of substitution, as Participant's true and lawful attorney‑in‑fact with
irrevocable power and authority in the name and on behalf of Participant to take
any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such unvested Shares of Restricted Stock to the Company
upon such termination. 

(d)    The Escrow Holder will take all steps necessary to accomplish the
transfer of Shares of Restricted Stock to Participant after they vest following
Participant’s request that the Escrow Holder do so.

(e)    Subject to the terms hereof, Participant will have all the rights of a
stockholder with respect to the Shares while they are held in escrow, including
without limitation, the right to vote the Shares and to receive any cash
dividends declared thereon.

(f)    In the event of any dividend or other distribution (whether in the form
of cash, Shares, other securities, or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company, or other change in the corporate structure of the Company affecting
the Shares, the Shares of Restricted Stock will be increased, reduced or
otherwise changed, and by virtue of any such change Participant will in his or
her capacity as owner of unvested Shares of Restricted Stock be entitled to new
or additional or different shares of stock, cash or securities (other than
rights or warrants to purchase securities); such new or additional or different
shares, cash or securities will thereupon be considered to be unvested Shares of
Restricted Stock and will be subject to all of the conditions and restrictions
which were applicable to the unvested Shares of Restricted Stock pursuant to
this Award Agreement.  If Participant receives rights or warrants with respect
to any unvested Shares of Restricted Stock, such rights or warrants may be held
or exercised by Participant, provided that until such exercise any such rights
or warrants and after such exercise any shares or other securities acquired by
the exercise of such rights or warrants will be considered to be unvested Shares
of Restricted Stock and will be subject to all of the conditions and
restrictions which were applicable to the unvested Shares of Restricted Stock
pursuant to this Award Agreement.  The Administrator in its absolute discretion
at any time may accelerate the vesting of all or any portion of such new or
additional shares of stock, cash or securities, rights or warrants to purchase
securities or shares or other securities acquired by the exercise of such rights
or warrants.



-3-

--------------------------------------------------------------------------------

 

(g)    The Company may instruct the transfer agent for its Common Stock to place
a legend on the certificates representing the Restricted Stock or otherwise note
its records as to the restrictions on transfer set forth in this Award
Agreement.

3.    Vesting Schedule.  Except as provided in Section 4, and subject to Section
5, the Shares of Restricted Stock awarded by this Award Agreement will vest in
accordance with the vesting provisions set forth in the Notice of Grant.  Shares
of Restricted Stock scheduled to vest on a certain date or upon the occurrence
of a certain condition will not vest in Participant in accordance with any of
the provisions of this Award Agreement, unless Participant will have been
continuously a Service Provider from the Date of Grant until the date such
vesting occurs, and as further described in Section 11(l) of this Award
Agreement.  The Administrator will have the exclusive discretion to determine
when Participant no longer is providing services for purposes of this Award of
Restricted Stock (including without limitation whether Participant will be
considered to be providing services while on a leave of absence).

4.    Administrator Discretion.  The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock at any time, subject to the terms of the Plan.  If
so accelerated, such Restricted Stock will be considered as having vested as of
the date specified by the Administrator.

5.    Forfeiture upon Termination of Status as a Service
Provider.  Notwithstanding any contrary provision of this Award Agreement, the
balance of the Shares of Restricted Stock that have not vested at the time of
Participant’s termination as a Service Provider for any reason will be forfeited
and automatically transferred to and reacquired by the Company at no cost to the
Company upon the date of such termination and Participant will have no further
rights thereunder.  Participant will not be entitled to a refund of the price
paid for the Shares of Restricted Stock, if any, returned to the Company
pursuant to this Section 5.  Participant hereby appoints the Escrow Agent with
full power of substitution, as Participant’s true and lawful attorney-in-fact
with irrevocable power and authority in the name and on behalf of Participant to
take any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such unvested Shares to the Company upon such
termination of service.

6.    Death of Participant.  Any distribution or delivery to be made to
Participant under this Award Agreement will, if Participant is then deceased, be
made to Participant’s designated beneficiary, or if no beneficiary survives
Participant or if no beneficiary is designated or permitted to be designated or
if the Company determines, in its discretion, that a beneficiary designation is
not valid, the administrator or executor of Participant’s estate.  Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer. 

7.    Taxes.

(a)    Responsibility for Taxes.  Notwithstanding any contrary provision of this
Award Agreement, no certificate representing the Shares of Restricted Stock may
be released from the escrow established pursuant to Section 2, unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by Participant with respect to the payment of tax, social insurance and
social security liability under Applicable Laws in connection with Participant’s
participation in the Plan, this Award of Restricted Stock Units, and the related
Shares, including, without limitation, (a) all federal, state and local income,
employment and any other applicable taxes, (b) Participant’s and, to the extent
required by the Company (or the Company’s Parent or Subsidiary employing or
retaining Participant (“Employer”)), fringe benefit tax liability, if any, of
the Company (or Employer) associated with the grant, vesting, or delivery of
Shares of the Restricted Stock, or sale of or other disposition with respect to
the related Shares, and (c) all other taxes or social insurance or social
security liabilities or premium with respect to which Participant has, or has
agreed to bear, responsibility (“Tax‑Related Items”).  Participant acknowledges
and agrees that:

(i)    Participant is ultimately responsible for all Tax‑Related Items and
Participant’s liability for Tax‑Related Items may exceed the amount withheld by
the Company and/or Employer, if any;

(ii)    the Company and/or Employer make no representations or undertakings
regarding the treatment of any Tax‑Related Items in connection with any aspect
of this Award of Restricted Stock, including,



-4-

--------------------------------------------------------------------------------

 

but not limited to, the grant or vesting of the Restricted Stock, the release of
Shares from the escrow established pursuant to Section 2, the subsequent sale of
such Shares and the receipt of any dividends;

(iii)    the Company and/or Employer do not commit to and are under no
obligation to structure the terms of the grant or any aspect of this Award of
Restricted Stock to reduce or eliminate Participant’s liability for Tax‑Related
Items or achieve any particular tax result;

(iv)    the Company and/or Employer (or former employer, as applicable) may be
required to withhold or account for Tax‑Related Items in more than one
jurisdiction if Participant is subject to tax in more than one jurisdiction; and

(v)    if Participant fails to make satisfactory arrangements for the payment of
any required Tax‑Related Items hereunder at the time any applicable Shares of
Restricted Stock otherwise are scheduled to vest pursuant to Sections 3 or 4 or
at the time any Tax‑Related Items related to this Award of Restricted Stock are
due, Participant will permanently forfeit such Restricted Stock and any such
Shares of Restricted Stock will be returned to the Company at no cost to the
Company.

(b)    Withholding of Taxes.  The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit
Participant to satisfy such tax withholding obligation, in whole or in part
(without limitation) by (a) paying cash, (b) withholding from Participant’s
wages or other cash compensation paid to Participant by the Company and/or
Employer, (c) electing to have the Company withhold otherwise deliverable Shares
upon vesting of the Restricted Stock with a Fair Market Value (as defined in the
Plan unless otherwise determined by the Administrator) equal to the applicable
amount of any Tax‑Related Items required to be withheld, (c) delivering to the
Company already vested and owned Shares having a Fair Market Value equal to the
amount required to be withheld, or (d) withholding from proceeds of the sale of
Shares upon the vesting of the Restricted Stock, through such means as the
Company may determine in its sole discretion (whether through a broker or
otherwise and whether through a voluntary sale or through a mandatory sale
arranged by the Company on Participant’s behalf pursuant to this authorization
and without further consent from Participant), with a Fair Market Value (as
defined in the Plan unless otherwise determined by the Administrator) equal to
the applicable amount of any Tax‑Related Items required to be withheld.  To the
extent determined appropriate by the Company in its discretion, it will have the
right (but not the obligation) to satisfy any Tax‑Related Items by reducing the
number of Shares otherwise deliverable to Participant. Depending on the
withholding method, and notwithstanding the foregoing, the Company may withhold
or account for Tax-Related Items by considering applicable minimum statutory
withholding rates or other applicable withholding rates, including maximum
applicable rates, in which case Participant may receive a refund of any
over-withheld amount in cash and will have no entitlement to the equivalent
amount in Shares.

8.    Rights as Stockholder.  Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant or the Escrow Agent
(including through electronic delivery to a brokerage account).  Except as
provided in Section 2, after such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.

9.    No Guarantee of Continued Service.  PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE SHARES OF RESTRICTED STOCK PURSUANT TO THE VESTING
SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL
OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT)
AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS RESTRICTED STOCK OR
ACQUIRING SHARES HEREUNDER.  PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY
PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR
THE RIGHT OF THE COMPANY (OR ANY PARENT OR SUBSIDIARY OF THE COMPANY EMPLOYING
OR RETAINING



-5-

--------------------------------------------------------------------------------

 

PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT
ANY TIME, WITH OR WITHOUT CAUSE.

10.    Insider Trading Restrictions/Market Abuse Laws.  Participant acknowledges
that, depending on his or her country of residence, Participant may be subject
to insider trading restrictions and/or market abuse laws, which may affect his
or her ability to acquire or sell Shares or rights to Shares under the Plan
during such times as Participant is considered to have “inside information”
regarding the Company (as defined by the laws in Participant’s country).  Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy.  Participant is solely responsible for ensuring his or her
compliance with any applicable restrictions and is advised to consult his or her
personal legal advisor on this matter.

11.    Nature of Grant.  In accepting the Award of Restricted Stock, Participant
acknowledges, understands and agrees that:

(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature, and may be amended, suspended or terminated by the Company at any
time;

(b)    the Award of Restricted Stock is voluntary and occasional and does not
create any contractual or other right to receive future grants of restricted
stock, or benefits in lieu of restricted stock, even if restricted stock has
been granted in the past;

(c)    all decisions with respect to future restricted stock grants, if any,
will be at the sole discretion of the Company;

(d)    Participant is voluntarily participating in the Plan;

(e)    this Award of Restricted Stock and any Shares acquired under the Plan are
not intended to replace any pension rights or compensation;

(f)    this Award of Restricted Stock and any Shares acquired under the Plan and
the income and value of same, are not part of normal or expected compensation
for purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, holiday pay,
pension or retirement or welfare benefits or similar mandatory payments;

(g)    unless otherwise agreed with the Company, this Award of Restricted Stock
and any Shares acquired under the Plan, and the income and value of the same,
are not granted as consideration for, or in connection with, services
Participant may provide as a director of a Parent or Subsidiary of the Company;

(h)    this Award of Restricted Stock and participation in the Plan shall not
create a right to employment or be interpreted as forming an employment or
service contract with the Company or any Parent or Subsidiary of the Company and
shall not interfere with the ability of the Company or any Parent or Subsidiary
of the Company employing or retaining Participant, as applicable, to terminate
Participant’s employment or service relationship (if any);

(i)    the future value of the Shares of Restricted Stock is unknown,
indeterminable, and cannot be predicted with certainty;

(j)    the value of any Shares of Restricted Stock acquired under the Plan may
increase or decrease;

(k)    no claim or entitlement to compensation or damages shall arise from
forfeiture of this Award of Restricted Stock resulting from termination of
Participant’s employment or service relationship by the Company or, if
different, the Company’s Parent or Subsidiary employing or retaining Participant
(for any reason



-6-

--------------------------------------------------------------------------------

 

whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where Participant is a Service Provider or the terms of
Participant’s employment or service agreement, if any);

(l)    for purposes of the Award of Restricted Stock, Participant’s employment
or service relationship will be considered terminated as of the date Participant
is no longer actively providing services to the Company or any Parent or
Subsidiary of the Company (regardless of the reason for such termination and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is employed or the terms of Participant’s
employment agreement, if any), and, unless otherwise expressly provided in this
Award Agreement or determined by the Company, Participant’s right, if any, to
vest in this Award of Restricted Stock will terminate as of such date and will
not be extended by any notice period (e.g., Participant’s period of service
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under employment laws in the jurisdiction where
Participant is employed or the terms of Participant’s employment agreement, if
any); and

(m)    neither the Company, the Company’s Parent nor any Subsidiary shall be
liable for any foreign exchange rate fluctuation between Participant’s local
currency and the United States Dollar that may affect the value of this Award of
Restricted Stock or any amounts due to Participant pursuant to this Award of
Restricted Stock or the subsequent sale of any Shares acquired hereunder.

12.    No Advice Regarding Grant.  The Company is not providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the Shares.  Participant should consult with his or her own personal tax, legal
and financial advisors regarding the U.S. federal, state, local and foreign tax
consequences of this investment and the transactions contemplated by the Award
Agreement and all other aspects of Participant’s participation in the Plan
before taking any action related to the Plan.

13.    Data Privacy.  Participant hereby voluntarily consents to the collection,
use and transfer, in electronic or other form, of Participant’s personal data as
described in this Award Agreement and any other Award grant materials ("Data")
by and among, as applicable, the Company, if different, the Company’s Parent or
Subsidiary employing or retaining Participant and any other Parent or Subsidiary
for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan.

Participant understands that the Company and, if different, the Company’s Parent
or Subsidiary employing or retaining Participant may hold certain personal
information about Participant, including, but not limited to, Participant’s
name, home address, email address and telephone number, date of birth, social
insurance number, passport or other identification number (e.g., resident
registration number), salary, nationality, job title, any shares of Common Stock
or directorships held in the Company, details of all restricted stock awards or
any other entitlement to shares awarded, canceled, exercised, vested, unvested
or outstanding in Participant’s favor, for the exclusive purpose of
implementing, administering and managing the Plan.  

Participant understands that Data will be transferred to any third parties
assisting the Company with the implementation, administration and management of
the Plan.  Participant understands that the recipients of the Data may be
located in the United States or elsewhere, and that the recipient’s country
(e.g., the United States) may have different data privacy laws and protections
than Participant’s country.  Participant understands that he or she may request
a list with the names and addresses of any potential recipients of the Data by
contacting Participant’s local human resources representative.  Participant
authorizes the Company and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purpose of implementing, administering and
managing his or her participation in the Plan. Participant understands that Data
will be held only as long as is necessary to implement, administer and manage
Participant’s participation in the Plan.  Participant understands that he or she
may, at any time, request access to Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative.  Further,
Participant understands that he or she is providing the consents herein on a
purely voluntary basis.  If Participant does not consent, or if Participant
later seeks to revoke his or her consent, his or her employment status or
service with the Company’s Parent or Subsidiary employing or retaining
Participant will



-7-

--------------------------------------------------------------------------------

 

not be affected; the only consequence of refusing or withdrawing Participant’s
consent is that the Company would not be able to grant restricted stock or other
equity awards to Participant or administer or maintain such awards.  Therefore,
Participant understands that refusing or withdrawing his or her consent may
affect Participant’s ability to participate in the Plan.  For more information
on the consequences of Participant’s refusal to consent or withdrawal of
consent, Participant understands that he or she may contact his or her local
human resources representative.

14.    Address for Notices.  Any notice to be given to the Company under the
terms of this Award Agreement will be addressed to the Company, in care of its
Chief Financial Officer at Pacific Biosciences of California, Inc., at 1305
O’Brien Drive, Menlo Park, CA 94025, or at such other address as the Company may
hereafter designate in writing.

15.    Grant is Not Transferable.  Except to the limited extent provided in
Section 6, the unvested Shares subject to this grant and the rights and
privileges conferred hereby will not be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and will not
be subject to sale under execution, attachment or similar process.  Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of any
unvested Shares of Restricted Stock subject to this grant, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void.

16.    Successors and Assigns.  The Company may assign any of its rights under
the Award Agreement to single or multiple assignees, and this Award Agreement
will inure to the benefit of the successors and assigns of the Company.  Subject
to the restrictions on transfer herein set forth, the Award Agreement will be
binding upon Participant and his or her heirs, executors, administrators,
successors and assigns.  The rights and obligations of Participant under this
Award Agreement may be assigned only with the prior written consent of the
Company.

17.    Binding Agreement.  Subject to the limitation on the transferability of
this grant contained herein, this Award Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

18.    Additional Conditions to Release from Escrow.  The Company will not be
required to issue any certificate or certificates for Shares hereunder or
release such Shares from the escrow established pursuant to Section 2 prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration, rule compliance or other qualification
of such Shares under any U.S. federal, state, or local or non‑U.S. law, tax code
or under the rulings or regulations of the Securities and Exchange Commission or
any other governmental regulatory body or under any Applicable Laws, which the
Administrator will, in its absolute discretion, deem necessary or advisable;
(c) the obtaining of any approval or other clearance from any U.S. federal,
state or other governmental agency, which the Administrator will, in its
absolute discretion, determine to be necessary or advisable; and (d) the lapse
of such reasonable period of time following the date of grant of the Restricted
Stock as the Administrator may establish from time to time for reasons of
administrative convenience.  The Company will make all reasonable efforts to
meet the requirements of any such Applicable Laws and to obtain any such consent
or approval of any such governmental authority.

19.    Plan Governs.  This Award Agreement is subject to all terms and
provisions of the Plan.  In the event of a conflict between one or more
provisions of this Award Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.  Capitalized terms used and not defined in
this Award Agreement will have the meaning set forth in the Plan.

20.    Administrator Authority.  The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares of Restricted Stock have
vested).  All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons.  No member of the Administrator will
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Award Agreement.



-8-

--------------------------------------------------------------------------------

 

21.    Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to the Shares of Restricted Stock awarded under
the Plan or future restricted stock awards that may be granted under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means.  Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

22.    Captions.  Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.

23.    Agreement Severable.  In the event that any provision in this Award
Agreement, including the country‑specific provisions set forth in Exhibit B (if
any), will be held invalid or unenforceable, such provision will be severable
from, and such invalidity or unenforceability will not be construed to have any
effect on, the remaining provisions of this Award Agreement.

24.    Language.  If Participant has received this Award Agreement, or any other
document related to the Restricted Stock and/or the Plan translated into a
language other than English and if the meaning of the translated version is
different than the English version, the English version will control.

25.    Country-Specific Provisions.  This Award of Restricted Stock shall be
subject to any special provisions set forth for Participant’s country, as set
forth in Exhibit B.  If Participant relocates to one of the countries included
in Exhibit B, the special provisions for such country shall apply to
Participant, to the extent the Company determines that the application of such
provisions is necessary or advisable for legal or administrative reasons. 
Exhibit B constitutes part of this Award Agreement.

26.    Modifications to the Agreement.  This Award Agreement constitutes the
entire understanding of the parties on the subjects covered.  Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein.  Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company.  Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A of the Code in connection to this Award
of Restricted Stock.  Further, the Company reserves the right to impose other
requirements on Participant’s participation in the Plan, on this Award of
Restricted Stock and on any Shares acquired under the Plan, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require Participant to execute any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

27.    Amendment, Suspension or Termination of the Plan.  By accepting this
Award, Participant expressly warrants that he or she has received an Award of
Restricted Stock under the Plan, and has received, read and understood a
description of the Plan.  Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

28.    Governing Law and Choice of Venue.  This Award Agreement will be governed
by the laws of the State of California, without giving effect to the conflict of
laws principles thereof.  For purposes of litigating any dispute that arises
under this Award of Restricted Stock or this Award Agreement, the parties hereby
submit to and consent to the jurisdiction of the State of California, and agree
that such litigation will be conducted in the courts of San Mateo County,
California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this Award of Restricted
Stock is made and/or to be performed.

*     *     *





-9-

--------------------------------------------------------------------------------

 



EXHIBIT B

ADDITIONAL TERMS AND CONDITIONS OF RESTRICTED STOCK GRANT OUTSIDE THE U.S.

This Exhibit B includes additional terms and conditions that govern the Award of
Restricted Stock granted to Participant if Participant is in one of the
countries listed herein.  Capitalized terms used but not defined herein will
have the meanings set forth in the Award Agreement or the Plan, as applicable.

This Exhibit B also includes information regarding exchange controls and certain
other issues of which Participant should be aware with respect to the
Participant’s participation in the Plan.  The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of September 2017.  Such laws are often complex and change
frequently.  As a result, the Company strongly recommends that Participant not
rely on the information noted herein as the only source of information relating
to the consequences of the Participant’s participation in the Plan because the
information may be out of date at the time the Shares of Restricted Stock vest
or Participant sells Shares acquired under the Plan.

In addition, the information is general in nature and may not apply to the
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result.  Accordingly, Participant is
advised to seek appropriate professional advice as to how the relevant laws in
the Participant’s country may apply to the Participant’s situation.

Finally, if Participant is a citizen or resident of a country other than the one
in which Participant is currently working, is considered a resident of another
country for local law purposes or transfers employment and/or residency between
countries after the Date of Grant, the terms and conditions and the information
contained herein may not be applicable in the same manner to Participant.  The
Company shall, in its sole discretion, determine to what extent the additional
terms and conditions included herein will apply to Participant under these
circumstances.

Australia

Notifications

Tax Information.  The Plan is a plan to which Subdivision 83A-C of the Income
Tax Assessment Act 1997 (Cth) applies (subject to the conditions in that Act).

Securities Law Information.  If Participant offers any Shares acquired under the
Plan for sale to a person or entity resident in Australia, such an offer may be
subject to disclosure requirements under Australian law and Participant should
obtain legal advice regarding any applicable disclosure requirements prior to
making any such offer.

Canada

Terms and Conditions

Nature of Grant.  This provision replaces Section 11(l) of the Award Agreement:

For purposes of the Award of Restricted Stock, Participant’s employment or
service relationship will be considered terminated as of the date that is the
earlier of: (i) the date Participant’s employment is terminated, (ii) the date
Participant receives notice of termination, and (iii) the date Participant is no
longer actively providing services to the Company or any Parent or Subsidiary of
the Company (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where Participant is employed or the terms of Participant’s employment
agreement, if any) and, unless otherwise expressly provided in this Award
Agreement or determined by the Company, Participant’s right to vest in the
Shares of Restricted Stock will terminate as of such date and will not be
extended by any notice period (e.g., Participant’s period of service would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under employment laws in the jurisdiction where Participant is
employed or the terms of Participant’s employment agreement, if any).

The following provisions will apply to Participant if he or she is a resident of
Quebec:





-10-

--------------------------------------------------------------------------------

 

Language Consent.  The parties acknowledge that it is their express wish that
the Award Agreement, including this Exhibit B, as well as all documents,
notices, and legal proceedings entered into, given or instituted pursuant hereto
or relating directly or indirectly hereto, be drawn up in English.

Consentement Relatif à la Langue Utilisée.  Les parties reconnaissent avoir
expressément souhaité que la convention («Award Agreement») ainsi que cette
Annexe B, ainsi que tous les documents, avis et procédures judiciares, éxécutés,
donnés ou intentés en vertu de, ou liés directement ou indirectement à la
présente convention, soient rédigés en langue anglaise.

Data Privacy.  This provision supplements Section 13 of the Award Agreement: 

Participant hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the
Plan.  Participant further authorizes the Company and the Company’s Parent or
Subsidiary employing or retaining Participant to disclose and discuss
Participant’s participation in the Plan with their respective
advisors.  Participant further authorizes the Company and the Company’s Parent
or Subsidiary employing or retaining Participant to record such information and
to keep such information in Participant’s employee file.

Notifications

Securities Law Information.  Participant understands that Participant is
permitted to sell Shares acquired pursuant to the Plan through the designated
broker appointed under the Plan, if any, provided the sale of the Shares
acquired pursuant to the Plan takes place outside of Canada through the
facilities of a stock exchange on which the Shares are listed.  The Company’s
common stock are currently traded on the NASDAQ Global Select Market, which is
located outside of Canada, under the ticker symbol “PACB” and Shares acquired
under the Plan may be sold through this exchange.

Foreign Asset/Account Reporting Information.  Foreign specified property,
including Shares, held by a Canadian resident must be reported annually on Form
T1135 (Foreign Income Verification Statement) if the total cost of such foreign
specified property exceeds C$100,000 at any time during the year.  If
applicable, Form T1135 is due by April 30th of the following year.  Participant
is responsible for ensuring his or her compliance with any applicable reporting
obligations and should speak to his or her personal legal advisor on this
matter.

France

Terms and Conditions

Language Consent.  By accepting the Award Agreement providing for the terms and
conditions of the grant, Participant confirms having read and understood the
documents relating to this grant (the Plan and this Award Agreement) which were
provided in English language.  Participant accepts the terms of those documents
accordingly.

Consentement Relatif à la Langue Utilisée.  En acceptant le Contrat
d'Attribution décrivant les termes et conditions de l’attribution, le
Participant confirme avoir lu et compris les documents relatifs à cette
attribution (le Plan et ce Contrat d'Attribution) qui ont été communiqués en
langue anglaise.  Le Participant accepte les termes de ces documents en
connaissance de cause.

Notifications

Foreign Asset/Account Reporting Information.  Participant may hold Shares
acquired under the Plan outside of France provided Participant annually declares
all foreign bank and stock accounts, whether open, current, or closed, together
with Participant’s personal income tax returns. 





-11-

--------------------------------------------------------------------------------

 

Germany

Notifications

Exchange Control Information. 

Cross-border payments in excess of €12,500 must be reported electronically, on a
monthly basis, to the Servicezentrum Außenwirtschaftsstatistik, which is the
competent federal office of the Deutsche Bundesbank (the German Central Bank)
for such notifications in Germany.  The Allgemeinesc Meldeportal Statistik
(General Statistics Reporting Portal) can be accessed at www.bundesbank.de.

Japan

Notifications

Foreign Asset / Account Reporting Information.  Participant will be required to
report details of any assets held outside of Japan as of December 31st to the
extent such assets have a total net fair market value exceeding
¥50,000,000.  Such report will be due by March 15th each year.  Participant
should consult with his or her personal tax advisor as to whether the reporting
obligation applies to him or her and whether the requirement extends to any
outstanding Award of Restricted Stock, Shares and/or cash acquired under the
Plan.

Netherlands

There are no country-specific provisions.

Singapore

Notifications

Securities Law Information.  The Award of Restricted Stock under the Plan is
being made pursuant to the “Qualifying Person” exemption under section 273(1)(f)
of the Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”).  The Plan has
not been lodged or registered as a prospectus with the Monetary Authority of
Singapore.  Participant should note that the Shares of Restricted Stock are
subject to section 257 of the SFA and the Participant should not  make (i) any
subsequent sale of the Shares in Singapore or (ii) any offer of such subsequent
sale of the Shares of Restricted Stock in Singapore, unless such sale or offer
is made more than six (6) months after the Date of Grant or pursuant to the
exemptions under Part XIII Division 1 Subdivision (4) (other than section 280)
of the SFA.  The Company’s common stock is traded on the Nasdaq Global Select
Market, which is located outside of Singapore, under the ticker symbol “PACB”
and Shares acquired under the Plan may be sold through this exchange.

CEO and Director Notification Information.  If Participant is the Chief
Executive Officer (“CEO”) or a director, associate director or shadow director1
of a Singaporean Parent or Subsidiary, Participant is subject to certain
notification requirements under the Singapore Companies Act.  Among these
requirements is an obligation to notify the Singaporean Parent or Subsidiary in
writing when Participant receives an interest in the Company (e.g., Shares).  In
addition, Participant must notify the Singaporean Parent or Subsidiary when
Participant disposes of an interest in the Company (including when Participant
sells Shares).  These notifications must be made within two (2) business days of
(i) acquiring or disposing of any interest in the Company, (ii) any change in a
previously-disclosed interest (e.g., upon vesting of the Restricted Stock or
when Shares acquired under the Plan are subsequently sold), or (iii) becoming
the CEO or a director, associate director or shadow director if such an interest
exists at such time.

______________________________

1 A shadow director is an individual who is not on the board of directors of the
Singapore Parent or Subsidiary but who has sufficient control so that the board
of directors of the Singapore Parent or Subsidiary acts in accordance with the
directions and instructions of the individual.



-12-

--------------------------------------------------------------------------------

 



Switzerland

Notifications

Securities Law Information.  The Award of Restricted Stock under the Plan is
considered a private offering in Switzerland and is therefore not subject to
registration in Switzerland.  Neither this document nor any other materials
relating to the Award of Restricted Stock constitutes a prospectus as such term
is understood pursuant to article 652a of the Swiss Code of Obligations, and
neither this document nor any other materials relating to the Award of
Restricted Stock may be publicly distributed nor otherwise made publicly
available in Switzerland.  Neither this document nor any other offering or
marketing material relating to the Award of Restricted Stock has been filed
with, approved, or supervised by any Swiss regulatory authority (in particular,
the Swiss Financial Market Supervisory Authority (FINMA)).

Taiwan

Notifications

Securities Law Information.   The Award of Restricted Stock is available only
for employees of the Company and any Parent or Subsidiary.  It is not a public
offer of securities by a Taiwanese company; therefore, it is exempt from
registration in Taiwan.

Exchange Control Information.  Participant may acquire and remit foreign
currency (including proceeds from the sale of Shares) up to US$5,000,000 per
year without justification.  If the transaction amount is TWD500,000 or more in
a single transaction, Participant must submit a Foreign Exchange Transaction
Form.  If the transaction amount is US$500,000 or more in a single transaction,
Participant must also provide supporting documentation to the satisfaction of
the remitting bank.

United Kingdom

Terms and Conditions

Taxes.  The following provision supplements Section 7 of the Award Agreement:

Without limitation to Section 7 of the Award Agreement, Participant agrees that
Participant is liable for all Tax-Related Items and hereby covenants to pay all
such Tax-Related Items, as and when requested by the Company or the Parent or
Subsidiary employing or retaining Participant or by Her Majesty's Revenue and
Customs (“HMRC”) (or any other tax authority or any other relevant authority). 
Participant also agrees to indemnify and keep indemnified the Company and the
Parent or Subsidiary employing or retaining Participant against any Tax–Related
Items that they are required to pay or withhold or have paid or will pay to HMRC
(or any other tax authority or any other relevant authority) on Participant’s
behalf.

﻿

﻿

﻿

 

-13-

--------------------------------------------------------------------------------

 

 

PACIFIC BIOSCIENCES OF CALIFORNIA, INC.

2010 EQUITY INCENTIVE PLAN

GLOBAL RESTRICTED STOCK UNIT AWARD AGREEMENT

Unless otherwise defined herein, the terms defined in the Pacific Biosciences of
California, Inc. 2010 Equity Incentive Plan (the “Plan”) will have the same
defined meanings in this Global Restricted Stock Unit Award Agreement, including
any exhibits thereto (the “Award Agreement”).

I.    NOTICE OF RESTRICTED STOCK UNIT GRANT

﻿

﻿

 

 

 

 

Participant Name:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

﻿

You have been granted the right to receive an Award of Restricted Stock Units,
subject to the terms and conditions of the Plan and this Award Agreement, as
follows:

﻿

﻿

 

 

 

 

Grant Number

 

 

 

 

 

 

 

Date of Grant

 

 

 

 

 

 

 

Vesting Commencement Date

 

 

 

 

 

 

 

Number of Restricted Stock Units

 

 

 

 

 

 

﻿

Vesting Schedule:

﻿

Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock Unit will vest in accordance with the following schedule:

[INSERT VESTING SCHEDULE]

﻿

In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Restricted Stock Units, the Restricted Stock
Units and Participant’s right to acquire any Shares hereunder will immediately
terminate.

﻿

By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Award of Restricted Stock
Units is granted under and governed by the terms and conditions of the Plan and
this Award Agreement, including the Terms and Conditions of Restricted Stock
Unit Grant, attached hereto as Exhibit A, and the Additional Terms and
Conditions of Restricted Stock Unit Grant Outside the U.S.,



-1-

--------------------------------------------------------------------------------

 

attached hereto as Exhibit B, all of which are made a part of this
document.  Participant has reviewed the Plan and this Award Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement and fully understands all provisions of the Plan
and Award Agreement.  Participant hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions relating to the Plan and Award Agreement.  Participant further agrees
to notify the Company upon any change in the residence address indicated below.





-2-

--------------------------------------------------------------------------------

 



﻿

﻿

 

 

PARTICIPANT:

 

PACIFIC BIOSCIENCES OF CALIFORNIA, INC.

 

 

  

  

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

Print Name

 

Title

 

 

 

 

 

 

Residence Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

﻿





-3-

--------------------------------------------------------------------------------

 

EXHIBIT A

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT

1.    Grant.  The Company hereby grants to the individual named in the Notice of
Grant attached as Part I of this Award Agreement (the “Participant”) under the
Plan an Award of Restricted Stock Units, subject to all of the terms and
conditions in this Award Agreement, including any country‑specific provisions
set forth in Exhibit B, and the Plan, which is incorporated herein by
reference.  Subject to Section 18 of the Plan, in the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Award Agreement, the terms and conditions of the Plan will prevail.

2.    Company’s Obligation to Pay.  Each Restricted Stock Unit represents the
right to receive a Share on the date it vests.  Unless and until the Restricted
Stock Units will have vested in the manner set forth in Section 3, Participant
will have no right to payment of any such Restricted Stock Units.  Prior to
actual payment of any vested Restricted Stock Units, such Restricted Stock Unit
will represent an unsecured obligation of the Company, payable (if at all) only
from the general assets of the Company.  Any Restricted Stock Units that vest in
accordance with Sections 3 or 4 will be paid to Participant (or in the event of
Participant’s death, to his or her estate) in whole Shares, subject to
Participant satisfying any applicable tax withholding obligations as set forth
in Section 7.  Subject to the provisions of Section 4, such vested Restricted
Stock Units will be paid in Shares as soon as practicable after vesting, but in
each such case within sixty (60) days following the vesting date.  In no event
will Participant be permitted, directly or indirectly, to specify the taxable
year of the payment of any Restricted Stock Units payable under this Award
Agreement.

3.    Vesting Schedule.  Except as provided in Section 4, and subject to Section
5, the Restricted Stock Units awarded by this Award Agreement will vest in
accordance with the vesting provisions set forth in the Notice of
Grant.  Restricted Stock Units scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Award Agreement, unless Participant will have
been continuously a Service Provider from the Date of Grant until the date such
vesting occurs, and as further described in Section 11(l) of this Award
Agreement.  The Administrator will have the exclusive discretion to determine
when Participant no longer is providing services for purposes of this Award of
Restricted Stock Units (including without limitation whether Participant will be
considered to be providing services while on a leave of absence).

4.    Administrator Discretion.  The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan.  If so accelerated, such Restricted Stock Units will be considered as
having vested as of the date specified by the Administrator.

If Participant is a U.S. taxpayer, the payment of Shares vesting pursuant to
this Section 4 in all cases shall be paid at a time or in a manner that is
exempt from, or complies with, Section 409A.  The prior sentence may be
superseded in a future agreement or amendment to the Award Agreement only by
direct and specific reference to such sentence.  Notwithstanding anything in the
Plan or this Award Agreement or any other agreement (whether entered into
before, on or after the Date of Grant) to the contrary, if the vesting of the
balance, or some lesser portion of the balance, of the Restricted Stock Units is
accelerated in connection with Participant’s termination as a Service Provider
(provided that such termination is a “separation from service” within the
meaning of Section 409A, as determined by the Company), other than due to
Participant’s death, and if (x) Participant is a U.S. taxpayer and a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Restricted Stock
Units will result in the imposition of additional tax under Section 409A if paid
to Participant on or within the six (6) month period following Participant’s
termination as a Service Provider, then the payment of such accelerated
Restricted Stock Units will not be made until the date six (6) months and one
(1) day following the date of Participant’s termination as a Service Provider,
unless the Participant dies following his or her termination as a Service
Provider, in which case, the Restricted Stock Units will be paid in Shares to
the Participant’s estate as soon as practicable following his or her death.   It
is the intent of this Award Agreement that it and all payments and benefits to
U.S. taxpayers hereunder be exempt from, or comply with, the requirements of
Section 409A so that none of the Restricted Stock Units provided under this
Award Agreement or



-4-

--------------------------------------------------------------------------------

 

Shares issuable thereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities or ambiguous terms herein will be interpreted
to be exempt or to so comply.  For purposes of this Award Agreement, “Section
409A” means Section 409A of the Code, and any U.S. Treasury Regulations and
Internal Revenue Service guidance thereunder, as each may be amended from time
to time.  Each payment payable under this Award Agreement is intended to
constitute a separate payment for purposes of U.S. Treasury Regulation
Section 1.409A‑2(b)(2).

5.    Forfeiture upon Termination of Status as a Service
Provider.  Notwithstanding any contrary provision of this Award Agreement, the
balance of the Restricted Stock Units that have not vested as of the time of
Participant’s termination as a Service Provider for any or no reason and
Participant’s right to acquire any Shares hereunder will immediately terminate.

6.    Death of Participant.  Any distribution or delivery to be made to
Participant under this Award Agreement will, if Participant is then deceased, be
made to Participant’s designated beneficiary, or if no beneficiary survives
Participant or if no beneficiary is designated or permitted to be designated or
if the Company determines, in its discretion, that a beneficiary designation is
not valid, the administrator or executor of Participant’s estate.  Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer. 

7.    Taxes. 

(a)    Responsibility for Taxes.  Notwithstanding any contrary provision of this
Award Agreement, no certificate representing the Shares will be issued to
Participant unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by Participant with respect to the payment of
tax, social insurance and social security liability under Applicable Laws in
connection with Participant’s participation in the Plan, this Award of
Restricted Stock Units, and the related Shares, including, without limitation,
(a) all federal, state and local income, employment and any other applicable
taxes, (b) Participant’s and, to the extent required by the Company (or the
Company’s Parent or Subsidiary employing or retaining Participant (“Employer”)),
fringe benefit tax liability, if any, of the Company (or Employer) associated
with the grant, vesting, or settlement of the Restricted Stock Units, or sale of
or other disposition with respect to the related Shares, and (c) all other taxes
or social insurance or social security liabilities or premium with respect to
which Participant has, or has agreed to bear, responsibility (“Tax‑Related
Items”).  Participant acknowledges and agrees that:

(i)    Participant is ultimately responsible for all Tax‑Related Items and
Participant’s liability for Tax‑Related Items may exceed the amount withheld by
the Company and/or Employer, if any;

(ii)    the Company and/or Employer make no representations or undertakings
regarding the treatment of any Tax‑Related Items in connection with any aspect
of these Restricted Stock Units, including, but not limited to, the grant,
vesting or settlement of the Restricted Stock Units, the subsequent sale of
Shares acquired upon vesting of the Restricted Stock Units and the receipt of
any dividends;

(iii)     the Company and/or Employer do not commit to and are under no
obligation to structure the terms of the grant or any aspect of these Restricted
Stock Units to reduce or eliminate Participant’s liability for Tax‑Related Items
or achieve any particular tax result;

(iv)     the Company and/or Employer (or former employer, as applicable) may be
required to withhold or account for Tax‑Related Items in more than one
jurisdiction if Participant is subject to tax in more than one jurisdiction; and

(v)    if Participant fails to make satisfactory arrangements for the payment of
any required Tax‑Related Items hereunder at the time any applicable Restricted
Stock Units otherwise are scheduled to vest pursuant to Sections 3 or 4 or at
the time any Tax‑Related Items related to these Restricted Stock Units are due,
Participant will permanently forfeit such Restricted Stock Units and any right
to receive Shares thereunder and the Restricted Stock Units will be returned to
the Company at no cost to the Company.





-5-

--------------------------------------------------------------------------------

 

(b)    Withholding of Taxes.  The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit
Participant to satisfy such tax withholding obligation, in whole or in part
(without limitation) by (i) paying cash, (ii) withholding from Participant’s
wages or other cash compensation paid to Participant by the Company and/or
Employer, (iii) electing to have the Company withhold otherwise deliverable
Shares upon vesting of the Restricted Stock Units with a Fair Market Value (as
defined in the Plan unless otherwise determined by the Administrator) equal to
the applicable amount of any Tax‑Related Items required to be withheld,
(iv) delivering to the Company already vested and owned Shares having a Fair
Market Value equal to the amount required to be withheld, or (v) withholding
from proceeds of the sale of Shares acquired upon vesting of the Restricted
Stock Units otherwise deliverable to Participant through such means as the
Company may determine in its sole discretion (whether through a broker or
otherwise and whether through a voluntary sale or through a mandatory sale
arranged by the Company on Participant’s behalf pursuant to this authorization
and without further consent from Participant), with a Fair Market Value (as
defined in the Plan unless otherwise determined by the Administrator) equal to
the applicable amount of any Tax‑Related Items required to be withheld. 
Depending on the withholding method, and notwithstanding the foregoing, the
Company may withhold or account for Tax-Related Items by considering applicable
minimum statutory withholding rates or other applicable withholding rates,
including maximum applicable rates, in which case Participant may receive a
refund of any over-withheld amount in cash and will have no entitlement to the
equivalent amount in Shares.  If the obligation for Tax‑Related Items is
satisfied by withholding in Shares, for tax purposes, Participant is deemed to
have been issued the full number of Shares subject to the vested Restricted
Stock Units, notwithstanding that a number of the Shares are held back solely
for purposes of paying the Tax‑Related Items.

8.    Rights as Stockholder.  Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant (including through
electronic delivery to a brokerage account).  After such issuance, recordation
and delivery, Participant will have all the rights of a stockholder of the
Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.

9.    No Guarantee of Continued Service.  PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK
UNITS OR ACQUIRING SHARES HEREUNDER.  PARTICIPANT FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND
THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S
RIGHT OR THE RIGHT OF THE COMPANY (OR ANY PARENT OR SUBSIDIARY OF THE COMPANY
EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A
SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

10.    Insider Trading Restrictions/Market Abuse Laws.  Participant acknowledges
that, depending on his or her country of residence, Participant may be subject
to insider trading restrictions and/or market abuse laws, which may affect his
or her ability to acquire or sell Shares or rights to Shares (e.g., Restricted
Stock Units) under the Plan during such times as Participant is considered to
have “inside information” regarding the Company (as defined by the laws in
Participant’s country).  Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy.  Participant is solely responsible
for ensuring his or her compliance with any applicable restrictions and is
advised to consult his or her personal legal advisor on this matter.

11.    Nature of Grant.  In accepting the Award of Restricted Stock Units,
Participant acknowledges,



-6-

--------------------------------------------------------------------------------

 

understands and agrees that:

(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature, and may be amended, suspended or terminated by the Company at any
time;

(b)    the Award of Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of restricted
stock units, or benefits in lieu of restricted stock units, even if restricted
stock units have been granted in the past;

(c)    all decisions with respect to future restricted stock unit grants, if
any, will be at the sole discretion of the Company;

(d)    Participant is voluntarily participating in the Plan;

(e)    these Restricted Stock Units and any Shares acquired under the Plan are
not intended to replace any pension rights or compensation;

(f)    these Restricted Stock Units and any Shares acquired under the Plan and
the income and value of same, are not part of normal or expected compensation
for purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, holiday pay,
pension or retirement or welfare benefits or similar mandatory payments;

(g)    unless otherwise agreed with the Company, these Restricted Stock Units
and any Shares acquired under the Plan, and the income and value of the same,
are not granted as consideration for, or in connection with, services
Participant may provide as a director of a Parent or Subsidiary of the Company;

(h)    these Restricted Stock Units and participation in the Plan shall not
create a right to employment or be interpreted as forming an employment or
service contract with the Company or any Parent or Subsidiary of the Company and
shall not interfere with the ability of the Company or any Parent or Subsidiary
of the Company employing or retaining Participant, as applicable, to terminate
Participant’s employment or service relationship (if any);

(i)    the future value of the Shares underlying these Restricted Stock Units is
unknown, indeterminable, and cannot be predicted with certainty;

(j)    if Participant acquires Shares under these Restricted Stock Units, the
value of such Shares may increase or decrease;

(k)    no claim or entitlement to compensation or damages shall arise from
forfeiture of these Restricted Stock Units resulting from termination of
Participant’s employment or service relationship by the Company or, if
different, the Company’s Parent or Subsidiary employing or retaining Participant
(for any reason whatsoever, whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where Participant is a Service
Provider or the terms of Participant’s employment or service agreement, if any);

(l)    for purposes of the Award of Restricted Stock Units, Participant’s
employment or service relationship will be considered terminated as of the date
Participant is no longer actively providing services to the Company or any
Parent or Subsidiary of the Company (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where Participant is employed or the terms
of Participant’s employment agreement, if any), and, unless otherwise expressly
provided in this Award Agreement or determined by the Company, Participant’s
right, if any, to vest in these Restricted Stock Units will terminate as of such
date and will not be extended by any notice period (e.g., Participant’s period
of service would not include any contractual notice period or any period of
“garden leave” or similar period mandated under employment laws in the
jurisdiction where Participant is employed or the terms of Participant’s
employment agreement, if any); and



-7-

--------------------------------------------------------------------------------

 

(m)    neither the Company, the Company’s Parent nor any Subsidiary shall be
liable for any foreign exchange rate fluctuation between Participant’s local
currency and the United States Dollar that may affect the value of these
Restricted Stock Units or any amounts due to Participant pursuant to these
Restricted Stock Units or the subsequent sale of any Shares acquired hereunder.

12.    No Advice Regarding Grant.  The Company is not providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares.  Participant should consult with his or her own personal
tax, legal and financial advisors regarding the U.S. federal, state, local and
foreign tax consequences of this investment and the transactions contemplated by
the Award Agreement and all other aspects of Participant’s participation in the
Plan before taking any action related to the Plan.

13.    Data Privacy.  Participant hereby voluntarily consents to the collection,
use and transfer, in electronic or other form, of Participant’s personal data as
described in this Award Agreement and any other Award grant materials ("Data")
by and among, as applicable, the Company, if different, the Company’s Parent or
Subsidiary employing or retaining Participant and any other Parent or Subsidiary
for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan.

Participant understands that the Company and, if different, the Company’s Parent
or Subsidiary employing or retaining Participant may hold certain personal
information about Participant, including, but not limited to, Participant’s
name, home address, email address and telephone number, date of birth, social
insurance number, passport or other identification number (e.g., resident
registration number), salary, nationality, job title, any shares of Common Stock
or directorships held in the Company, details of all restricted stock units or
any other entitlement to shares awarded, canceled, exercised, vested, unvested
or outstanding in Participant’s favor, for the exclusive purpose of
implementing, administering and managing the Plan.  

Participant understands that Data will be transferred to any third parties
assisting the Company with the implementation, administration and management of
the Plan.  Participant understands that the recipients of the Data may be
located in the United States or elsewhere, and that the recipient’s country
(e.g., the United States) may have different data privacy laws and protections
than Participant’s country.  Participant understands that he or she may request
a list with the names and addresses of any potential recipients of the Data by
contacting Participant’s local human resources representative.  Participant
authorizes the Company and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purpose of implementing, administering and
managing his or her participation in the Plan. Participant understands that Data
will be held only as long as is necessary to implement, administer and manage
Participant’s participation in the Plan.  Participant understands that he or she
may, at any time, request access to Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative.  Further,
Participant understands that he or she is providing the consents herein on a
purely voluntary basis.  If Participant  does not consent, or if Participant
later seeks to revoke his or her consent, his or her employment status or
service with the Company’s Parent or Subsidiary employing or retaining
Participant will not be affected; the only consequence of refusing or
withdrawing Participant’s consent is that the Company would not be able to grant
restricted stock units or other equity awards to Participant or administer or
maintain such awards.  Therefore, Participant understands that refusing or
withdrawing his or her consent may affect Participant’s ability to participate
in the Plan.  For more information on the consequences of Participant’s refusal
to consent or withdrawal of consent, Participant understands that he or she may
contact his or her local human resources representative.

14.    Address for Notices.  Any notice to be given to the Company under the
terms of this Award Agreement will be addressed to the Company, in care of its
Chief Financial Officer at Pacific Biosciences of California, Inc., at 1305
O’Brien Drive, Menlo Park, CA 94025, U.S.A., or at such other address as the
Company may hereafter designate in writing.



-8-

--------------------------------------------------------------------------------

 

15.    Grant is Not Transferable.  Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process.  Upon any attempt to transfer, assign, pledge, hypothecate
or otherwise dispose of this grant, or any right or privilege conferred hereby,
or upon any attempted sale under any execution, attachment or similar process,
this grant and the rights and privileges conferred hereby immediately will
become null and void.

16.    Successors and Assigns.  The Company may assign any of its rights under
the Award Agreement to single or multiple assignees, and this Award Agreement
will inure to the benefit of the successors and assigns of the Company.  Subject
to the restrictions on transfer herein set forth, the Award Agreement will be
binding upon Participant and his or her heirs, executors, administrators,
successors and assigns.  The rights and obligations of Participant under this
Award Agreement may be assigned only with the prior written consent of the
Company.

17.    Binding Agreement.  Subject to the limitation on the transferability of
this grant contained herein, this Award Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

18.    Additional Conditions to Issuance of Stock.  If at any time the Company
will determine, in its discretion, that the listing, registration, qualification
or rule compliance of the Shares upon any securities exchange or under any U.S.
federal, state, or local or non‑U.S. law, tax code and related regulations or
under the rulings or regulations of the U.S. Securities and Exchange Commission
(the “SEC”), any other governmental regulatory body, or under any Applicable
Laws, or the clearance, consent or approval of any governmental regulatory
authority is necessary or desirable as a condition to the issuance of Shares to
Participant (or his or her estate), such issuance will not occur unless and
until such listing, registration, qualification, rule compliance, clearance,
consent or approval will have been completed, effected or obtained free of any
conditions not acceptable to the Company.  Where the Company determines that the
delivery of any Shares will violate federal securities laws or any other
Applicable Laws, the Company will defer delivery until the earliest date at
which the Company reasonably anticipates that the delivery of Shares will no
longer cause such violation.  The Company will make all reasonable efforts to
meet the requirements of any such Applicable Laws and to obtain any such consent
or approval of any such governmental authority. 

19.    Plan Governs.  This Award Agreement is subject to all terms and
provisions of the Plan.  In the event of a conflict between one or more
provisions of this Award Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.  Capitalized terms used and not defined in
this Award Agreement will have the meaning set forth in the Plan.

20.    Administrator Authority.  The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have
vested).  All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons.  No member of the Administrator will
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Award Agreement.

21.    Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future restricted stock units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means.  Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

22.    Captions.  Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.

23.    Agreement Severable.  In the event that any provision in this Award
Agreement, including the country‑specific provisions set forth in Exhibit B (if
any), will be held invalid or unenforceable, such provision will



-9-

--------------------------------------------------------------------------------

 

be severable from, and such invalidity or unenforceability will not be construed
to have any effect on, the remaining provisions of this Award Agreement.

24.    Language.  If Participant has received this Award Agreement, or any other
document related to the Restricted Stock Units and/or the Plan translated into a
language other than English and if the meaning of the translated version is
different than the English version, the English version will control.

25.    Country-Specific Provisions.  These Restricted Stock Units shall be
subject to any special provisions set forth for Participant’s country, as set
forth in Exhibit B.  If Participant relocates to one of the countries included
in Exhibit B, the special provisions for such country shall apply to
Participant, to the extent the Company determines that the application of such
provisions is necessary or advisable for legal or administrative reasons. 
Exhibit B constitutes part of this Award Agreement.

26.    Modifications to the Agreement.  This Award Agreement constitutes the
entire understanding of the parties on the subjects covered.  Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein.  Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company.  Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Restricted Stock Units.  Further, the Company reserves the right to
impose other requirements on Participant’s participation in the Plan, on these
Restricted Stock Units and on any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons, and to require Participant to execute any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

27.    Amendment, Suspension or Termination of the Plan.  By accepting this
Award, Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan.  Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

28.    Governing Law and Choice of Venue.  This Award Agreement will be governed
by the laws of the State of California, without giving effect to the conflict of
laws principles thereof.  For purposes of litigating any dispute that arises
under this Award of Restricted Stock Units or this Award Agreement, the parties
hereby submit to and consent to the jurisdiction of the State of California, and
agree that such litigation will be conducted in the courts of San Mateo County,
California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this Award of Restricted
Stock Units is made and/or to be performed.

*     *     *

﻿

 

-10-

--------------------------------------------------------------------------------

 

 

EXHIBIT B

ADDITIONAL TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT OUTSIDE THE U.S.

﻿

This Exhibit B includes additional terms and conditions that govern the
Restricted Stock Units granted to Participant if Participant is in one of the
countries listed herein.  Capitalized terms used but not defined herein will
have the meanings set forth in the Award Agreement or the Plan, as applicable.

This Exhibit B also includes information regarding exchange controls and certain
other issues of which Participant should be aware with respect to the
Participant’s participation in the Plan.  The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of September 2017.  Such laws are often complex and change
frequently.  As a result, the Company strongly recommends that Participant not
rely on the information noted herein as the only source of information relating
to the consequences of the Participant’s participation in the Plan because the
information may be out of date at the time the Restricted Stock Units vest or
Participant sells Shares acquired under the Plan.

In addition, the information is general in nature and may not apply to the
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result.  Accordingly, Participant is
advised to seek appropriate professional advice as to how the relevant laws in
the Participant’s country may apply to the Participant’s situation.

Finally, if Participant is a citizen or resident of a country other than the one
in which Participant is currently working, is considered a resident of another
country for local law purposes or transfers employment and/or residency between
countries after the Date of Grant, the terms and conditions and the information
contained herein may not be applicable in the same manner to Participant.  The
Company shall, in its sole discretion, determine to what extent the additional
terms and conditions included herein will apply to Participant under these
circumstances.

Australia

Notifications

Tax Information.  The Plan is a plan to which Subdivision 83A-C of the Income
Tax Assessment Act 1997 (Cth) applies (subject to the conditions in that Act).

Canada

Terms and Conditions

Company’s Obligation to Pay.  This provision supplements Section 2 of the Award
Agreement:

Notwithstanding any discretion set out in Section 8(d) of the Plan, vested
Restricted Stock Units will be paid in Shares and not in cash or a combination
of Shares and cash.

Nature of Grant.  This provision replaces Section 11(l) of the Award Agreement:

For purposes of the Award of Restricted Stock Units, Participant’s employment or
service relationship will be considered terminated as of the date that is the
earlier of: (i) the date Participant’s employment is terminated, (ii) the date
Participant receives notice of termination, and (iii) the date Participant is no
longer actively providing services to the Company or any Parent or Subsidiary of
the Company (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where Participant is employed or



-11-

--------------------------------------------------------------------------------

 

the terms of Participant’s employment agreement, if any) and, unless otherwise
expressly provided in this Award Agreement or determined by the Company,
Participant’s right to vest in the Restricted Stock Units will terminate as of
such date and will not be extended by any notice period (e.g., Participant’s
period of service would not include any contractual notice period or any period
of “garden leave” or similar period mandated under employment laws in the
jurisdiction where Participant is employed or the terms of Participant’s
employment agreement, if any).

The following provisions will apply to Participant if he or she is a resident of
Quebec:

Language Consent.  The parties acknowledge that it is their express wish that
the Award Agreement, including this Exhibit B, as well as all documents,
notices, and legal proceedings entered into, given or instituted pursuant hereto
or relating directly or indirectly hereto, be drawn up in English.

Consentement Relatif à la Langue Utilisée.  Les parties reconnaissent avoir
expressément souhaité que la convention («Award Agreement») ainsi que cette
Annexe B, ainsi que tous les documents, avis et procédures judiciares, éxécutés,
donnés ou intentés en vertu de, ou liés directement ou indirectement à la
présente convention, soient rédigés en langue anglaise.

Data Privacy.  This provision supplements Section 13 of the Award Agreement: 

Participant hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the
Plan.  Participant further authorizes the Company and the Company’s Parent or
Subsidiary employing or retaining Participant to disclose and discuss
Participant’s participation in the Plan with their respective
advisors.  Participant further authorizes the Company and the Company’s Parent
or Subsidiary employing or retaining Participant to record such information and
to keep such information in Participant’s employee file.

Notifications

Securities Law Information.  Participant understands that Participant is
permitted to sell Shares acquired pursuant to the Plan through the designated
broker appointed under the Plan, if any, provided the sale of the Shares
acquired pursuant to the Plan takes place outside of Canada through the
facilities of a stock exchange on which the Shares are listed.  The Company’s
common stock are currently traded on the NASDAQ Global Select Market, which is
located outside of Canada, under the ticker symbol “PACB” and Shares acquired
under the Plan may be sold through this exchange.

Foreign Asset/Account Reporting Information.  Foreign specified property,
including Shares and rights to Shares (e.g., Restricted Stock Units), held by a
Canadian resident must be reported annually on Form T1135 (Foreign Income
Verification Statement) if the total cost of such foreign specified property
exceeds C$100,000 at any time during the year.  If applicable, Form T1135 is due
by April 30th of the following year.  Restricted Stock Units must be reported –
generally at a nil cost – if the C$100,000 cost threshold is exceeded because of
other foreign specified property held by Participant.  When Shares are acquired,
their cost generally is the adjusted cost base (“ACB”) of the Shares.  The ACB
would ordinarily equal the fair market value of the Shares at the time of
acquisition, but if other Shares are owned, this ACB may have to be averaged
with the ACB of the other Shares.  Participant is responsible for ensuring his
or her compliance with any applicable reporting obligations and should speak to
his or her personal legal advisor on this matter.

France

Terms and Conditions

Type of Restricted Stock Units.  The Restricted Stock Units are not intended to
qualify for specific tax or social security treatment in France.





-12-

--------------------------------------------------------------------------------

 

Language Consent.  By accepting the Award Agreement providing for the terms and
conditions of the grant, Participant confirms having read and understood the
documents relating to this grant (the Plan and this Award Agreement) which were
provided in English language.  Participant accepts the terms of those documents
accordingly.

Consentement Relatif à la Langue Utilisée.  En acceptant le Contrat
d'Attribution décrivant les termes et conditions de l’attribution, le
Participant confirme avoir lu et compris les documents relatifs à cette
attribution (le Plan et ce Contrat d'Attribution) qui ont été communiqués en
langue anglaise.  Le Participant accepte les termes de ces documents en
connaissance de cause.

Notifications

Foreign Asset/Account Reporting Information.  Participant may hold Shares
acquired under the Plan outside of France provided Participant annually declares
all foreign bank and stock accounts, whether open, current, or closed, together
with Participant’s personal income tax returns. 

Germany

Notifications

Exchange Control Information. 

Cross-border payments in excess of €12,500 must be reported electronically, on a
monthly basis, to the Servicezentrum Außenwirtschaftsstatistik, which is the
competent federal office of the Deutsche Bundesbank (the German Central Bank)
for such notifications in Germany.  The Allgemeinesc Meldeportal Statistik
(General Statistics Reporting Portal) can be accessed at www.bundesbank.de.

Japan

Notifications

Foreign Asset / Account Reporting Information.  Participant will be required to
report details of any assets held outside of Japan as of December 31st to the
extent such assets have a total net fair market value exceeding
¥50,000,000.  Such report will be due by March 15th each year.  Participant
should consult with his or her personal tax advisor as to whether the reporting
obligation applies to him or her and whether the requirement extends to any
outstanding Restricted Stock Units, Shares and/or cash acquired under the Plan.

Netherlands

There are no country-specific provisions.

Singapore

Notifications

Securities Law Information.  The Award of Restricted Stock Units under the Plan
is being made pursuant to the “Qualifying Person” exemption under section
273(1)(f) of the Securities and Futures Act (Chapter 289, 2006 Ed.)
(“SFA”).  The Plan has not been lodged or registered as a prospectus with the
Monetary Authority of Singapore.  Participant should note that the Restricted
Stock Units are subject to section 257 of the SFA and the Participant should
not  make (i) any subsequent sale of the Shares in Singapore or (ii) any offer
of such subsequent sale of the Shares subject to the Restricted Stock Units in
Singapore, unless such sale or offer is made more than six (6) months after the
Date of Grant or pursuant to the exemptions under Part XIII Division 1
Subdivision (4) (other than section 280) of the SFA.  The Company’s common stock
is traded on the Nasdaq Global Select Market, which is located outside of
Singapore, under the ticker symbol “PACB” and Shares acquired under the Plan may
be sold through this exchange.





-13-

--------------------------------------------------------------------------------

 

CEO and Director Notification Information.  If Participant is the Chief
Executive Officer (“CEO”) or a director, associate director or shadow director1
of a Singaporean Parent or Subsidiary, Participant is subject to certain
notification requirements under the Singapore Companies Act.  Among these
requirements is an obligation to notify the Singaporean Parent or Subsidiary in
writing when Participant receives an interest in the Company (e.g., Restricted
Stock Units or Shares).  In addition, Participant must notify the Singaporean
Parent or Subsidiary when Participant disposes of an interest in the Company
(including when Participant sells Shares acquired at vesting of the Restricted
Stock Units).  These notifications must be made within two (2) business days of
(i) acquiring or disposing of any interest in the Company, (ii) any change in a
previously-disclosed interest (e.g., upon vesting of the Restricted Stock Units
or when Shares acquired under the Plan are subsequently sold), or (iii) becoming
the CEO or a director, associate director or shadow director if such an interest
exists at such time.

Switzerland

Notifications

Securities Law Information.  The Award of Restricted Stock Units under the Plan
is considered a private offering in Switzerland and is therefore not subject to
registration in Switzerland.  Neither this document nor any other materials
relating to the Restricted Stock Units constitutes a prospectus as such term is
understood pursuant to article 652a of the Swiss Code of Obligations, and
neither this document nor any other materials relating to the Restricted Stock
Units may be publicly distributed nor otherwise made publicly available in
Switzerland.  Neither this document nor any other offering or marketing material
relating to the Restricted Stock Units has been filed with, approved, or
supervised by any Swiss regulatory authority (in particular, the Swiss Financial
Market Supervisory Authority (FINMA)).

Taiwan

Notifications

Securities Law Information.   The Award of Restricted Stock Units and the Shares
to be issued upon vesting of the Restricted Stock Units is available only for
employees of the Company and any Parent or Subsidiary.  It is not a public offer
of securities by a Taiwanese company; therefore, it is exempt from registration
in Taiwan.

Exchange Control Information.  Participant may acquire and remit foreign
currency (including funds for the purchase of Shares and proceeds from the sale
of Shares) up to US$5,000,000 per year without justification.  If the
transaction amount is TWD500,000 or more in a single transaction, Participant
must submit a Foreign Exchange Transaction Form.  If the transaction amount is
US$500,000 or more in a single transaction, Participant must also provide
supporting documentation to the satisfaction of the remitting bank.

United Kingdom

Terms and Conditions

Taxes.  The following provision supplements Section 7 of the Award Agreement:

Without limitation to Section 7 of the Award Agreement, Participant agrees that
Participant is liable for all Tax-Related Items and hereby covenants to pay all
such Tax-Related Items, as and when requested by the Company or the Parent or
Subsidiary employing or retaining Participant or by Her Majesty's Revenue and
Customs (“HMRC”) (or any other tax authority or any other relevant authority). 
Participant also agrees to indemnify and keep indemnified the Company and the
Parent or Subsidiary employing or retaining Participant against any Tax–Related
Items that they are required to pay or withhold or have paid or will pay to HMRC
(or any other tax authority or any other relevant authority) on Participant’s
behalf.

__________________________

1 A shadow director is an individual who is not on the board of directors of the
Singapore Parent or Subsidiary but who has sufficient control so that the board
of directors of the Singapore Parent or Subsidiary acts in accordance with the
directions and instructions of the individual.

﻿

 

-14-

--------------------------------------------------------------------------------

 

 

PACIFIC BIOSCIENCES OF CALIFORNIA, INC.

2010 EQUITY INCENTIVE PLAN

GLOBAL STOCK OPTION AWARD AGREEMENT

Unless otherwise defined herein, the terms defined in the Pacific Biosciences of
California, Inc. 2010 Equity Incentive Plan (the “Plan”) will have the same
defined meanings in this Global Stock Option Award Agreement, including any
exhibits thereto (collectively, the “Award Agreement”).

I.    NOTICE OF STOCK OPTION GRANT

Participant Name:

Address:

You have been granted an Option to purchase Common Stock of Pacific Biosciences
of California, Inc. (the “Company”), subject to the terms and conditions of the
Plan and this Award Agreement, as follows:

﻿

﻿

 

 

 

 

Date of Grant

 

 

 

 

 

 

 

Vesting Commencement Date

 

 

 

 

 

 

 

Grant Price per Share

US$

 

 

 

 

 

 

Total Number of Shares Granted

 

 

 

 

 

 

 

Total Exercise Price

US$

 

 

 

 

 

 

Type of Option:

Incentive Stock Option

 

 

 

 

 

 

 

Nonstatutory Stock Option

 

 

 

 

 

 

Term/Expiration Date:

 

 

﻿

Vesting Schedule:

Subject to any acceleration provisions contained in the Plan or set forth below,
this Option may be exercised, in whole or in part, in accordance with the
following schedule:





-1-

--------------------------------------------------------------------------------

 

[INSERT VESTING SCHEDULE]

﻿

Termination Period:

This Option will be exercisable for three (3) months after Participant ceases to
be a Service Provider, unless such termination is due to Participant’s death or
Disability, in which case this Option will be exercisable for twelve (12) months
after Participant ceases to be Service Provider.  Notwithstanding the foregoing,
in no event may this Option be exercised after the Term/Expiration Date as
provided above and may be subject to earlier termination as provided in Section
13 of the Plan.

By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Award Agreement,
including the Terms and Conditions of Stock Option Grant, attached hereto as
Exhibit A, and the Additional Terms and Conditions of Stock Option Grant outside
the U.S., attached hereto as Exhibit C, all of which are made a part of this
document.  Participant has reviewed the Plan and this Award Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement and fully understands all provisions of the Plan
and Award Agreement.  Participant hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions relating to the Plan and Award Agreement.  Participant further agrees
to notify the Company upon any change in their residence address.

﻿

﻿

 

 

PARTICIPANT:

 

PACIFIC BIOSCIENCES OF CALIFORNIA, INC.

 

 

  

  

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

Print Name

 

Title

 

 

 

﻿





-2-

--------------------------------------------------------------------------------

 

EXHIBIT A

TERMS AND CONDITIONS OF STOCK OPTION GRANT

1.    Grant of Option.  The Company hereby grants to the Participant named in
the Notice of Grant attached as Part I of this Award Agreement (the
“Participant”) an option (the “Option”) to purchase the number of Shares, as set
forth in the Notice of Grant, at the exercise price per Share set forth in the
Notice of Grant (the “Exercise Price”), subject to all of the terms and
conditions in this Award Agreement, including any country-specific provisions
set forth in Exhibit C, and the Plan, which is incorporated herein by
reference.  Subject to Section 18 of the Plan, in the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Award Agreement, the terms and conditions of the Plan will prevail. 

If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an ISO under Section 422 of the U.S. Internal
Revenue Code of 1986, as amended (the “Code”).  However, if this Option is
intended to be an ISO, to the extent that it exceeds the US$100,000 rule of Code
Section 422(d) it will be treated as a Nonstatutory Stock Option
(“NSO”).  Further, if for any reason this Option (or portion thereof) will not
qualify as an ISO, then, to the extent of such nonqualification, such Option (or
portion thereof) shall be regarded as a NSO granted under the
Plan.  Notwithstanding anything to the contrary, if Participant is a non-U.S.
taxpayer, this Option will be designated as an NSO.  In no event will the
Administrator, the Company or any Parent or Subsidiary of the Company or any of
their respective employees or directors have any liability to Participant (or
any other person) due to the failure of the Option to qualify for any reason as
an ISO. 

2.    Vesting Schedule.  Except as provided in Section 3, the Option awarded by
this Award Agreement will vest in accordance with the vesting provisions set
forth in the Notice of Grant.  Shares scheduled to vest on a certain date or
upon the occurrence of a certain condition will not vest in Participant in
accordance with any of the provisions of this Award Agreement, unless
Participant will have been continuously a Service Provider from the Date of
Grant until the date such vesting occurs, and as further described in Section
9(l) of this Award Agreement.  The Administrator will have the exclusive
discretion to determine when Participant no longer is providing services for
purposes of this Option (including without limitation whether Participant still
may be considered to be providing services while on a leave of absence).

3.    Administrator Discretion.  The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan.  If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.

4.    Exercise of Option.

(a)    Right to Exercise.  This Option may be exercised only within the term set
out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Award Agreement.

(b)    Method of Exercise.  This Option is exercisable by delivery of an
exercise notice, in the form attached as Exhibit B (the “Exercise Notice”) or in
a manner and pursuant to such procedures as the Administrator may determine,
which will state the election to exercise the Option, the number of Shares in
respect of which the Option is being exercised (the “Exercised Shares”), and
such other representations and agreements as may be required by the Company
pursuant to the provisions of the Plan.  The Exercise Notice will be completed
by Participant and delivered to the Company.  The Exercise Notice will be
accompanied by payment of the aggregate Exercise Price as to all Exercised
Shares together with any applicable Tax-Related Items (as defined below in
Section 6).  This Option will be deemed to be exercised upon receipt by the
Company of such fully executed Exercise Notice accompanied by such aggregate
Exercise Price.

5.    Method of Payment.  Payment of the aggregate Exercise Price will be by any
form of consideration permitted under Section 6(c)(iii) of the Plan acceptable
to the Company at the time of exercise. Notwithstanding the foregoing, the
Company reserves the right to restrict the methods of payment of the Exercise
Price if necessary to comply with Applicable Laws, as determined by the Company
in its sole discretion.



-3-

--------------------------------------------------------------------------------

 

6.    Tax Obligations. 

(a)    Responsibility for Taxes.  Participant acknowledges that, regardless of
any action taken by the Company or, if different, the Company’s Parent or
Subsidiary employing or retaining Participant with respect to any or all tax,
social insurance and social security liability under Applicable Laws in
connection with Participant’s participation in the Plan, this Option, and the
related Shares, including, without limitation, (a) all federal, state and local
income, employment and any other applicable taxes, (b) Participant’s and, to the
extent required by the Company (or the Company’s Parent or Subsidiary employing
or retaining Participant), fringe benefit tax liability, if any, of the Company
(or the Company’s Parent or Subsidiary employing or retaining Participant)
associated with the grant, vesting, or exercise of the Option, or sale of or
other disposition with respect to the related Shares, and (c) all other taxes or
social insurance or social security liabilities or premium with respect to which
Participant has, or has agreed to bear, responsibility (“Tax-Related Items”),
the ultimate liability for all Tax-Related Items is and remains Participant’s
responsibility and may exceed the amount (if any) withheld by the Company or, if
different, the Company’s Parent or Subsidiary employing or retaining
Participant.  Participant further acknowledges that the Company and/or, if
different, the Company’s Parent or Subsidiary employing or retaining Participant
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Option, including, but
not limited to, the grant, vesting, exercise, assignment, release or
cancellation of the Option, the subsequent sale or other disposition of Shares
acquired pursuant to such exercise and the receipt of any dividends; and (ii) do
not commit to and are under no obligation to structure the terms of the grant or
any aspect of the Option to reduce or eliminate Participant’s liability for
Tax-Related Items or achieve any particular tax result.  Further, if Participant
becomes subject to Tax-Related Items in more than one jurisdiction, Participant
acknowledges that the Company and/or, if different, the Company’s Parent or
Subsidiary employing or retaining Participant (or the Company’s Parent or
Subsidiary formerly employing or retaining Participant, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

Prior to the relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company
and/or, if different, the Company’s Parent or Subsidiary employing or retaining
Participant to satisfy all Tax-Related Items.  In this regard, Participant
authorizes the Company and/or, if different, the Company’s Parent or Subsidiary
employing or retaining Participant, or their respective agents, at their
discretion, to satisfy their withholding obligations with regard to all
Tax-Related Items by one or a combination of the following: (A) withholding from
Participant’s wages or other cash compensation paid to Participant by the
Company and/or, if different, the Company’s Parent or Subsidiary employing or
retaining Participant; (B) withholding from proceeds of the sale or other
disposition of Shares acquired at exercise of the Option either through a
voluntary sale or through a mandatory sale arranged by the Company (on
Participant’s behalf pursuant to this authorization without further consent); or
(C) withholding in Shares to be issued upon exercise of the Option.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case Participant may receive a refund of any over-withheld amount in cash
and will have no entitlement to the equivalent amount in Shares.  If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, Participant is deemed to have been issued the full number of Shares
subject to the Exercised Shares, notwithstanding that a number of the Shares are
held back solely for the purpose of paying the Tax-Related Items.

Finally, Participant shall pay to the Company or the Company’s Parent or
Subsidiary employing or retaining Participant any amount of Tax-Related Items
that the Company or the Company’s Parent or Subsidiary employing or retaining
Participant may be required to withhold or account for as a result of
Participant’s participation in the Plan that cannot be satisfied by the means
previously described.  The Company may refuse to honor the exercise and/or to
deliver the Shares or the proceeds of the sale of Shares, if Participant fails
to comply with Participant’s obligations in connection with the Tax-Related
Items.

(b)    Notice of Disqualifying Disposition of ISO Shares.  If the Option granted
to Participant herein is an ISO, and if Participant sells or otherwise disposes
of any of the Shares acquired pursuant to the ISO on or before the later of (i)
the date two (2) years after the Grant Date, or (ii) the date one (1) year after
the date of exercise, Participant will immediately notify the Company in writing
of such disposition.  Participant agrees that Participant may be subject to
income tax withholding by the Company on the compensation income recognized by
Participant.





-4-

--------------------------------------------------------------------------------

 

(c)    Code Section 409A.  Under Code Section 409A, an option that vests after
December 31, 2004  (or that vested on or prior to such date but which was
materially modified after October 3, 2004) that was granted with a per Share
exercise price that is determined by the U.S. Internal Revenue Service (the
“IRS”) to be less than the fair market value of a Share on the date of grant (a
“Discount Option”) may be considered “deferred compensation.”  A Discount Option
may result in (i) income recognition by Participant prior to the exercise of the
option, (ii) an additional twenty percent (20%) federal income tax, and (iii)
potential penalty and interest charges.  The Discount Option may also result in
additional state income, penalty and interest charges to the
Participant.  Participant acknowledges that the Company cannot and has not
guaranteed that the IRS will agree that the per Share Exercise Price of this
Option equals or exceeds the Fair Market Value of a Share on the Date of Grant
in a later examination.  Participant agrees that if the IRS determines that the
Option was granted with a per Share Exercise Price that was less than the Fair
Market Value of a Share on the Date of Grant, Participant will be solely
responsible for Participant’s costs related to such a determination.  In no
event will the Company (or its Parent or Subsidiary employing or retaining
Participant, as applicable) reimburse Participant for any taxes imposed or other
costs incurred as a result of Code Section 409A.

7.    Rights as Stockholder.  Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant (including through
electronic delivery to a brokerage account).  After such issuance, recordation
and delivery, Participant will have all the rights of a stockholder of the
Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.

8.    Data Privacy.  Participant hereby voluntarily consents to the collection,
use and transfer, in electronic or other form, of Participant’s personal data as
described in this Award Agreement and any other Option grant materials ("Data")
by and among, as applicable, the Company, if different, the Company’s Parent or
Subsidiary employing or retaining Participant and any other Parent or Subsidiary
for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan. 

Participant understands that the Company and, if different, the Company’s Parent
or Subsidiary employing or retaining Participant may hold certain personal
information about Participant, including, but not limited to, Participant’s
name, home address, email address and telephone number, date of birth, social
insurance number, passport or other identification number (e.g., resident
registration number), salary, nationality, job title, any shares of Common Stock
or directorships held in the Company, details of all options or any other
entitlement to shares awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor, for the exclusive purpose of implementing,
administering and managing the Plan.  

Participant understands that Data will be transferred to any third parties
assisting the Company with the implementation, administration and management of
the Plan.  Participant understands that the recipients of the Data may be
located in the United States or elsewhere, and that the recipient’s country
(e.g., the United States) may have different data privacy laws and protections
than Participant’s country.  Participant understands that he or she may request
a list with the names and addresses of any potential recipients of the Data by
contacting Participant’s local human resources representative.  Participant
authorizes the Company and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purpose of implementing, administering and
managing his or her participation in the Plan. Participant understands that Data
will be held only as long as is necessary to implement, administer and manage
Participant’s participation in the Plan.  Participant understands that he or she
may, at any time, request access to Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative.  Further,
Participant understands that he or she is providing the consents herein on a
purely voluntary basis.  If Participant  does not consent, or if Participant
later seeks to revoke his or her consent, his or her employment status or
service with the Company’s Parent or Subsidiary employing or retaining
Participant will not be affected; the only consequence of refusing or
withdrawing Participant’s consent is that the Company would not be able to grant
Options or other equity awards to Participant or administer or maintain such
awards.  Therefore, Participant understands that refusing or withdrawing his or
her consent may affect Participant’s ability to participate in the Plan.  For
more information on the consequences of Participant’s refusal to consent or



-5-

--------------------------------------------------------------------------------

 

withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative.

9.    Nature of Grant.  In accepting the Option, Participant acknowledges,
understands and agrees that:

(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature, and may be amended, suspended or terminated by the Company at any
time;

(b)    the grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, or benefits
in lieu of options, even if options have been granted in the past;

(c)    all decisions with respect to future option grants, if any, will be at
the sole discretion of the Company;

(d)    Participant is voluntarily participating in the Plan;

(e)    the Option and any Shares acquired under the Plan are not intended to
replace any pension rights or compensation;

(f)    the Option and any Shares acquired under the Plan and the income and
value of same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, holiday pay, pension or
retirement or welfare benefits or similar mandatory payments;

(g)    unless otherwise agreed with the Company, the Option and any Shares
acquired under the Plan, and the income and value of the same, are not granted
as consideration for, or in connection with, services Participant may provide as
a director of a Parent or Subsidiary of the Company;

(h)    the Option and participation in the Plan shall not create a right to
employment or be interpreted as forming an employment or service contract with
the Company or any Parent or Subsidiary of the Company and shall not interfere
with the ability of the Company or any Parent or Subsidiary of the Company
employing or retaining Participant, as applicable, to terminate Participant’s
employment or service relationship (if any);

(i)    the future value of the Shares underlying the Option is unknown,
indeterminable, and cannot be predicted with certainty;

(j)    if the underlying Shares do not increase in value, the Option will have
no value;

(k)    if Participant exercises the Option and acquires Shares, the value of
such Shares may increase or decrease, even below the Exercise Price;

(l)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from termination of Participant’s employment
or service relationship by the Company or, if different, the Company’s Parent or
Subsidiary employing or retaining Participant (for any reason whatsoever,
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is employed or the terms of Participant’s
employment agreement, if any);

(m)    for purposes of the Option grant, Participant’s employment or service
relationship will be considered terminated as of the date Participant is no
longer actively providing services to the Company or any Parent or Subsidiary of
the Company (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where Participant is employed or the terms of Participant’s employment
agreement, if any), and, unless otherwise expressly provided in this Award
Agreement or determined by the Company, Participant’s right, if any, to vest in
the Option will terminate as of such date and will



-6-

--------------------------------------------------------------------------------

 

not be extended by any notice period (e.g., Participant’s period of service
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under employment laws in the jurisdiction where
Participant is employed or the terms of Participant’s employment agreement, if
any); similarly, Participant’s right, if any, to exercise the Option after
termination of employment or service will be measured by such date and will not
be extended by any notice period; the Administrator, in its sole discretion,
shall determine when Participant is no longer actively providing services for
purposes of this Option grant (including whether Participant may still be
considered to be providing services while on a leave of absence); and

(n)    neither the Company, the Company’s Parent nor any Subsidiary shall be
liable for any foreign exchange rate fluctuation between Participant’s local
currency and the United States Dollar that may affect the value of the Option or
any amounts due to Participant pursuant to the exercise of the Option or the
subsequent sale of any Shares acquired upon exercise.

10.    No Advice Regarding Grant.  The Company is not providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares.  Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

11.    Insider Trading Restrictions/Market Abuse Laws.  Participant acknowledges
that, depending on his or her country of residence, Participant may be subject
to insider trading restrictions and/or market abuse laws, which may affect his
or her ability to acquire or sell Shares or rights to Shares (e.g., Options)
under the Plan during such times as Participant is considered to have “inside
information” regarding the Company (as defined by the laws in Participant’s
country).  Any restrictions under these laws or regulations are separate from
and in addition to any restrictions that may be imposed under any applicable
Company insider trading policy.  Participant is solely responsible for ensuring
his or her compliance with any applicable restrictions and is advised to consult
his or her personal legal advisor on this matter.

12.    No Guarantee of Continued Service.  PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS SUBJECT TO
THE PARTICIPANT CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR
THE COMPANY’S PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES
HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF
THE COMPANY (OR THE COMPANY’S PARENT OR SUBSIDIARY EMPLOYING OR RETAINING
PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT
ANY TIME, WITH OR WITHOUT CAUSE.

13.    Address for Notices.  Any notice to be given to the Company under the
terms of this Award Agreement will be addressed to the Company, in care of its
Chief Financial Officer at Pacific Biosciences of California, Inc., 1305 O’Brien
Drive, Menlo Park, CA 94025, U.S.A., or at such other address as the Company may
hereafter designate in writing. 

14.    Non-Transferability of Option.  This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by Participant. 

15.    Successors and Assigns.  The Company may assign any of its rights under
the Award Agreement to single or multiple assignees, and this Award Agreement
will inure to the benefit of the successors and assigns of the Company.  Subject
to the restrictions on transfer herein set forth, the Award Agreement will be
binding upon Participant and his or her heirs, executors, administrators,
successors and assigns.  The rights and obligations of Participant under this
Award Agreement may be assigned only with the prior written consent of the
Company.



-7-

--------------------------------------------------------------------------------

 

16.    Binding Agreement.  Subject to the limitation on the transferability of
this grant contained herein, this Award Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto. 

17.    Additional Conditions to Issuance of Stock.  If at any time the Company
will determine, in its discretion, that the listing, registration, qualification
or rule compliance of the Shares upon any securities exchange or under any U.S.
federal, state, local or foreign law, the tax code and related regulations or
under the rulings or regulations of the U.S. Securities and Exchange Commission
(the “SEC”), any other governmental regulatory body, or under any Applicable
Laws, or the clearance, consent or approval of any governmental regulatory
authority is necessary or desirable as a condition to the purchase by or
issuance of Shares to Participant (or his or her estate), such purchase or
issuance will not occur unless and until such listing, registration,
qualification, rule compliance, clearance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the
Company.  Where the Company determines that the delivery of any Shares will
violate federal securities laws or any other applicable laws, the Company will
defer delivery until the earliest date at which the Company reasonably
anticipates that the delivery of Shares no longer will cause such
violation.  The Company will make all reasonable efforts to meet the
requirements of any such Applicable Laws and to obtain any such consent or
approval of any such governmental authority.  Assuming such compliance, for U.S.
income tax purposes the Exercised Shares will be considered transferred to
Participant on the date the Option is exercised with respect to such Exercised
Shares.  In addition, subject to the terms of the Award Agreement and the Plan,
the Company will not be required to issue any certificate or certificates for
Shares hereunder prior to the lapse of such reasonable period of time following
the date of exercise of this Option as the Administrator may establish from time
to time for reasons of administrative convenience.

18.    Plan Governs.  This Award Agreement is subject to all terms and
provisions of the Plan.  In the event of a conflict between one or more
provisions of this Award Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.  Capitalized terms used and not defined in
this Award Agreement will have the meaning set forth in the Plan.

19.    Administrator Authority.  The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares subject to the Option have
vested).  All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons.  No member of the Administrator will
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Award Agreement.

20.    Electronic Delivery and Acceptance.  The Company may, in its sole
discretion, decide to deliver any documents related to Options awarded under the
Plan or future options that may be awarded under the Plan by electronic means or
request Participant’s consent to participate in the Plan by electronic
means.  Participant hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.

21.    Captions.  Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.

22.    Agreement Severable.  In the event that any provision in this Award
Agreement, including the country-specific provisions set forth in Exhibit C (if
any), will be held invalid or unenforceable, such provision will be severable
from, and such invalidity or unenforceability will not be construed to have any
effect on, the remaining provisions of this Award Agreement.

23.    Language.  If Participant has received this Award Agreement, or any other
document related to the Option and/or the Plan translated into a language other
than English and if the meaning of the translated version is different than the
English version, the English version will control.

24.    Country-Specific Provisions.  The Option shall be subject to any special
provisions set forth for Participant’s country, as set forth in Exhibit C.  If
Participant relocates to one of the countries included in Exhibit C, the special
provisions for such country shall apply to Participant, to the extent the
Company determines that the



-8-

--------------------------------------------------------------------------------

 

application of such provisions is necessary or advisable for legal or
administrative reasons.  Exhibit C constitutes part of this Award Agreement.

25.    Modifications to the Agreement.  This Award Agreement, including
Exhibit C, constitutes the entire understanding of the parties on the subjects
covered.  Participant expressly warrants that he or she is not accepting this
Award Agreement in reliance on any promises, representations, or inducements
other than those contained herein.  Modifications to this Award Agreement or the
Plan can be made only in an express written contract executed by a duly
authorized officer of the Company.  Notwithstanding anything to the contrary in
the Plan or this Award Agreement, the Company reserves the right to revise this
Award Agreement, including Exhibit C, as it deems necessary or advisable, in its
sole discretion and without the consent of Participant, to comply with Code
Section 409A or to otherwise avoid imposition of any additional tax or income
recognition under Section 409A of the Code in connection to this
Option.  Further, the Company reserves the right to impose other requirements on
Participant’s participation in the Plan, on this Option and on any Shares
acquired under the Plan, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require Participant to
execute any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

26.    Amendment, Suspension or Termination of the Plan.  By accepting this
Award, Participant expressly warrants that he or she has received an Option
under the Plan, and has received, read and understood a description of the
Plan.  Participant understands that the Plan is discretionary in nature and may
be amended, suspended or terminated by the Company at any time.

27.    Governing Law and Choice of Venue.  This Award Agreement, including
Exhibit C, and the Option grant will be governed by the laws of the State of
California, U.S.A., without giving effect to the conflict of laws principles
thereof.  For purposes of litigating any dispute that arises under this Option
or this Award Agreement, including Exhibit C, the parties hereby submit to and
consent to the jurisdiction of the State of California, U.S.A., and agree that
such litigation will be conducted in the courts of San Mateo County, California,
or the federal courts for the United States for the Northern District of
California, and no other courts, where this Option is made and/or to be
performed.

28.    Waiver.  The waiver by the Company with respect to compliance with any
provision of this Agreement by Participant shall not operate or be construed as
a waiver of any other provision of this Agreement, or of any subsequent breach
by Participant of any provision of this Agreement.

﻿

﻿

 

-9-

--------------------------------------------------------------------------------

 

 

EXHIBIT B

PACIFIC BIOSCIENCES OF CALIFORNIA, INC.

2010 EQUITY INCENTIVE PLAN

EXERCISE NOTICE

﻿

Pacific Biosciences of California, Inc.

1305 O’Brien Drive

Menlo Park, CA 94025

Attention:  Chief Financial Officer

﻿

1.    Exercise of Option.  Effective as of today, ________________, _____, the
undersigned (“Purchaser”) hereby elects to purchase ______________ shares (the
“Shares”) of the Common Stock of Pacific Biosciences of California, Inc. (the
“Company”) under and pursuant to the 2010 Equity Incentive Plan (the “Plan”) and
the Stock Option Award Agreement dated ________ (the “Award Agreement”), which
includes the Notice of Stock Option Grant, the Terms and Conditions of Stock
Option Grant attached as Exhibit A thereto, the Additional Terms and Conditions
of Stock Option Grant Outside the U.S. attached as Exhibit C thereto, and any
other exhibits attached thereto.  The purchase price for the Shares will be
US$_____________, as required by the Award Agreement.

2.    Delivery of Payment.  Purchaser herewith delivers to the Company the full
purchase price of the Shares and any required Tax-Related Items (as defined in
the Award Agreement) in connection with the exercise of the Option.

3.    Representations of Purchaser.  Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Award Agreement (including
Exhibit C) and agrees to abide by and be bound by their terms and conditions.

4.    Rights as Stockholder.  Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the Shares, no right to vote or receive dividends or
any other rights as a stockholder will exist with respect to the Shares subject
to the Option, notwithstanding the exercise of the Option.  The Shares so
acquired will be issued to Purchaser as soon as practicable after exercise of
the Option.  No adjustment will be made for a dividend or other right for which
the record date is prior to the date of issuance, except as provided in Section
13 of the Plan.

5.    Tax Consultation.  Purchaser understands that Purchaser may suffer adverse
tax consequences as a result of Purchaser’s purchase or disposition of the
Shares.  Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company for
any tax advice.

6.    Entire Agreement; Governing Law and Choice of Venue.  The Plan and Award
Agreement are incorporated herein by reference.  This Exercise Notice, the Plan
and the Award Agreement constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and Purchaser with respect to the
subject matter hereof, and may not be modified adversely to the Purchaser’s
interest except by means of a writing signed by the Company and Purchaser.  This
agreement is governed by the internal substantive laws, but not the choice of
law rules, of the State of California, U.S.A.  For purposes of litigating any
dispute that arises under this Exercise Notice, the Option or the Award
Agreement, including Exhibit C, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation will be
conducted in the courts of San Mateo County, California, or the federal courts
for the United States for the Northern District of California, and no other
courts, where this Option is made and/or to be performed.





6573070-v18\GESDMS

--------------------------------------------------------------------------------

 

﻿

﻿

 

 

 

 

 

Submitted by:

 

Accepted by:

 

 

 

PURCHASER:

 

PACIFIC BIOSCIENCES OF CALIFORNIA, INC.

 

 

  

  

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

Print Name

 

Title

 

 

 

 

 

 

Residence Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Received

 

 

 

﻿

﻿

 

-2-

--------------------------------------------------------------------------------

 

 

EXHIBIT C

ADDITIONAL TERMS AND CONDITIONS
OF STOCK OPTION GRANT
OUTSIDE THE U.S.

This Exhibit C includes additional terms and conditions that govern the Option
granted to Participant if Participant is in one of the countries listed
herein.  Capitalized terms used but not defined herein will have the meanings
set forth in the Award Agreement or the Plan, as applicable.

This Exhibit C also includes information regarding exchange controls and certain
other issues of which Participant should be aware with respect to the
Participant’s participation in the Plan.  The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of September 2017.  Such laws are often complex and change
frequently.  As a result, the Company strongly recommends that Participant not
rely on the information noted herein as the only source of information relating
to the consequences of the Participant’s participation in the Plan because the
information may be out of date at the time the Participant exercises the Option,
acquires Shares or sells Shares acquired under the Plan.

In addition, the information is general in nature and may not apply to the
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result.  Accordingly, Participant is
advised to seek appropriate professional advice as to how the relevant laws in
the Participant’s country may apply to the Participant’s situation.

Finally, if Participant is a citizen or resident of a country other than the one
in which Participant is currently working, is considered a resident of another
country for local law purposes or transfers employment and/or residency between
countries after the Date of Grant, the terms and conditions and the information
contained herein may not be applicable in the same manner to Participant.  The
Company shall, in its sole discretion, determine to what extent the additional
terms and conditions included herein will apply to Participant under these
circumstances.

Australia

Notifications

Tax Information.  The Plan is a plan to which Subdivision 83A-C of the Income
Tax Assessment Act 1997 (Cth) applies (subject to the conditions in that Act).

Securities Law Information.  If Participant acquires Shares under the Plan and
subsequently offers the Shares for sale to a person or entity resident in
Australia, such an offer may be subject to disclosure requirements under
Australian law and Participant should obtain legal advice regarding any
applicable disclosure requirements prior to making any such offer.

Canada

Terms and Conditions

Method of Payment.  This provision supplements Section 5 of the Award Agreement:

Due to tax considerations in Canada, Participant may not pay the exercise price
or Tax-Related Items by surrendering Shares that he or she already owns or by
attesting to the ownership of Shares.

Nature of Grant.  This provision replaces Section 9(m) of the Award Agreement:

For purposes of the Option grant, Participant’s employment or service
relationship will be considered terminated as of the date that is the earlier
of: (i) the date Participant’s employment is terminated, (ii) the date
Participant receives notice of termination, and (iii) the date Participant is no
longer actively providing services to the Company or any Parent or Subsidiary of
the Company (regardless of the reason for such termination and whether or not
later found to



-1-

--------------------------------------------------------------------------------

 

be invalid or in breach of employment laws in the jurisdiction where Participant
is employed or the terms of Participant’s employment agreement, if any) and,
unless otherwise expressly provided in this Agreement or determined by the
Company, (i) Participant’s right to vest in the Option will terminate as of such
date and will not be extended by any notice period (e.g., Participant’s period
of service would not include any contractual notice period or any period of
“garden leave” or similar period mandated under employment laws in the
jurisdiction where Participant is employed or the terms of Participant’s
employment agreement, if any), and (ii) Participant’s right, if any, to exercise
the Option after termination of employment or service will be measured by such
date and will not be extended by any notice period; the Administrator, in its
sole discretion, shall determine when Participant is no longer actively
providing services for purposes of this Option grant (including whether
Participant may still be considered to be providing services while on a leave of
absence).

The following provisions will apply to Participant if he or she is a resident of
Quebec:

Language Consent.    The parties acknowledge that it is their express wish that
the Award Agreement, including this Exhibit C, as well as all documents,
notices, and legal proceedings entered into, given or instituted pursuant hereto
or relating directly or indirectly hereto, be drawn up in English.

Consentement Relatif à la Langue Utilisée.  Les parties reconnaissent avoir
expressément souhaité que la convention («Award Agreement») ainsi que cette
Annexe C, ainsi que tous les documents, avis et procédures judiciares, éxécutés,
donnés ou intentés en vertu de, ou liés directement ou indirectement à la
présente convention, soient rédigés en langue anglaise.

Data Privacy.  This provision supplements Section 8 of the Award Agreement: 

Participant hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the
Plan.  Participant further authorizes the Company and the Company’s Parent or
Subsidiary employing or retaining Participant to disclose and discuss
Participant’s participation in the Plan with their respective
advisors.  Participant further authorizes the Company and the Company’s Parent
or Subsidiary employing or retaining Participant to record such information and
to keep such information in Participant’s employee file.

Notifications

Securities Law Information.  Participant understands that Participant is
permitted to sell Shares acquired pursuant to the Plan through the designated
broker appointed under the Plan, if any, provided the sale of the Shares
acquired pursuant to the Plan takes place outside of Canada through the
facilities of a stock exchange on which the Shares are listed.  The Company’s
common stock are currently traded on the NASDAQ Global Select Market, which is
located outside of Canada, under the ticker symbol “PACB” and Shares acquired
under the Plan may be sold through this exchange.

Foreign Asset/Account Reporting Information.  Foreign specified property,
including Shares and rights to Shares (e.g., Options),  held by a Canadian
resident must be reported annually on Form T1135 (Foreign Income Verification
Statement) if the total cost of such foreign specified property exceeds
C$100,000 at any time during the year.  If applicable, Form T1135 is due by
April 30th of the following year.  Options must be reported – generally at a nil
cost – if the C$100,000 cost threshold is exceeded because of other foreign
specified property held by the resident.  When Shares are acquired, their cost
generally is the adjusted cost base (“ACB”) of the Shares.  The ACB would
ordinarily equal the fair market value of the Shares at the time of acquisition,
but if other Shares are owned, this ACB may have to be averaged with the ACB of
the other Shares.  Participant is responsible for ensuring his or her compliance
with any applicable reporting obligations and should speak to his or her
personal legal advisor on this matter.

﻿

France

Terms and Conditions





-2-

--------------------------------------------------------------------------------

 

Type of Option.  The Option is not intended to qualify for specific tax or
social security treatment in France.

Language Consent.    By accepting the Award Agreement providing for the terms
and conditions of the grant, Participant confirms having read and understood the
documents relating to this grant (the Plan and this Award Agreement) which were
provided in English language.  Participant accepts the terms of those documents
accordingly.

Consentement Relatif à la Langue Utilisée.  En acceptant le Contrat
d'Attribution décrivant les termes et conditions de l’attribution, le
Participant confirme avoir lu et compris les documents relatifs à cette
attribution (le Plan et ce Contrat d'Attribution) qui ont été communiqués en
langue anglaise.  Le Participant accepte les termes de ces documents en
connaissance de cause.

Notifications

Foreign Asset/Account Reporting Information.  Participant may hold Shares
acquired under the Plan outside of France provided Participant annually declares
all foreign bank and stock accounts, whether open, current, or closed, together
with Participant’s personal income tax returns. 

Germany

Notifications

Exchange Control Information.  Cross-border payments in excess of €12,500 must
be reported electronically, on a monthly basis, to the Servicezentrum
Außenwirtschaftsstatistik, which is the competent federal office of the Deutsche
Bundesbank (the German Central Bank) for such notifications in Germany.  The
Allgemeinesc Meldeportal Statistik (General Statistics Reporting Portal) can be
accessed at www.bundesbank.de.

Japan

Notifications

Exchange Control Information.  If the payment amount to purchase Shares in one
transaction exceeds ¥30,000,000, Participant must file a Payment Report with the
Ministry of Finance (the “MOF”) (through the Bank of Japan or the bank through
which the payment was effected).  If the payment amount to purchase Shares in
one transaction exceeds ¥100,000,000, Participant must file a Securities
Acquisition Report, in addition to a Payment Report, with the MOF (through the
Bank of Japan).  

Foreign Asset / Account Reporting Information.  Participant will be required to
report details of any assets held outside of Japan as of December 31st to the
extent such assets have a total net fair market value exceeding
¥50,000,000.  Such report will be due by March 15th each year.  Participant
should consult with his or her personal tax advisor as to whether the reporting
obligation applies to him or her and whether the requirement extends to any
outstanding Options, Shares and/or cash acquired under the Plan.

Netherlands

There are no country-specific provisions.

Singapore

Notifications

Securities Law Information.  The grant of the Option under the Plan is being
made pursuant to the “Qualifying Person” exemption under section 273(1)(f) of
the Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”).  The Plan has
not been lodged or registered as a prospectus with the Monetary Authority of
Singapore.  Participant should note that the Option is subject to section 257 of
the SFA and the Participant should not  make (i) any subsequent sale



-3-

--------------------------------------------------------------------------------

 

of the Shares in Singapore or (ii) any offer of such subsequent sale of the
Shares subject to the Option in Singapore, unless such sale or offer is made
more than six (6) months after the Date of Grant or pursuant to the exemptions
under Part XIII Division 1 Subdivision (4) (other than section 280) of the
SFA.  The Company’s common stock is traded on the Nasdaq Global Select Market,
which is located outside of Singapore, under the ticker symbol “PACB” and Shares
acquired under the Plan may be sold through this exchange.

CEO and Director Notification Information.  If Participant is the Chief
Executive Officer (“CEO”) or a director, associate director or shadow director3
of a Singaporean Parent or Subsidiary, Participant is subject to certain
notification requirements under the Singapore Companies Act.  Among these
requirements is an obligation to notify the Singaporean Parent or Subsidiary in
writing when Participant receives an interest (e.g., an Option or Shares) in the
Company.  In addition, Participant must notify the Singaporean Parent or
Subsidiary when Participant disposes of an interest in the Company (including
when Participant sells Shares acquired at exercise of the Option).  These
notifications must be made within two (2) business days of (i) acquiring or
disposing of any interest in the Company, (ii) any change in a
previously-disclosed interest (e.g., upon exercise of the options or when Shares
acquired under the Plan are subsequently sold), or (iii) becoming the CEO or a
director, associate director or shadow director if such an interest exists at
such time.

Switzerland

Notifications

Securities Law Information.  The grant of the Option under the Plan is
considered a private offering in Switzerland and is therefore not subject to
registration in Switzerland.  Neither this document nor any other materials
relating to the Option constitutes a prospectus as such term is understood
pursuant to article 652a of the Swiss Code of Obligations, and neither this
document nor any other materials relating to the Option may be publicly
distributed nor otherwise made publicly available in Switzerland.  Neither this
document nor any other offering or marketing material relating to the Option has
been filed with, approved, or supervised by any Swiss regulatory authority (in
particular, the Swiss Financial Market Supervisory Authority (FINMA)).

Taiwan

Notifications

Securities Law Information.   The offer of the Option and the Shares to be
issued upon exercise of the Option is available only for employees of the
Company and any Parent or Subsidiary.  It is not a public offer of securities by
a Taiwanese company; therefore, it is exempt from registration in Taiwan.

Exchange Control Information.  Participant may acquire and remit foreign
currency (including funds for the purchase of Shares and proceeds from the sale
of Shares) up to US$5,000,000 per year without justification.  If the
transaction amount is TWD500,000 or more in a single transaction, Participant
must submit a Foreign Exchange Transaction Form.  If the transaction amount is
US$500,000 or more in a single transaction, Participant must also provide
supporting documentation to the satisfaction of the remitting bank.

United Kingdom

Terms and Conditions

Tax Obligations.  The following provision supplements Section 6 of the Award
Agreement:

_______________________

3 A shadow director is an individual who is not on the board of directors of the
Singapore Parent or Subsidiary but who has sufficient control so that the board
of directors of the Singapore Parent or Subsidiary acts in accordance with the
directions and instructions of the individual.



-4-

--------------------------------------------------------------------------------

 



﻿

Without limitation to Section 6 of the Award Agreement, Participant agrees that
Participant is liable for all Tax-Related Items and hereby covenants to pay all
such Tax-Related Items, as and when requested by the Company or the Parent or
Subsidiary employing or retaining Participant or by Her Majesty's Revenue and
Customs (“HMRC”) (or any other tax authority or any other relevant authority). 
Participant also agrees to indemnify and keep indemnified the Company and the
Parent or Subsidiary employing or retaining Participant against any Tax–Related
Items that they are required to pay or withhold or have paid or will pay to HMRC
(or any other tax authority or any other relevant authority) on Participant’s
behalf.



-5-

--------------------------------------------------------------------------------